DETAILED ACTION
Contents
I. Notice of Pre-AIA  or AIA  Status	4
II. Priority	4
III. Pertinent Prosecution History	6
IV. Claim Status	6
V. Claim Objections	7
VI. Claim Interpretation	7
A.	Lexicographic Definitions	7
B.	35 U.S.C. § 112 6th Paragraph	8
VII. Claim Rejections - 35 USC § 112	8
A.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph	8
B.	35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph	10
C.	35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph	11
VIII. Double Patenting	12
A.	U.S. Patent No. 6,867,426	13
B.	U.S. Reissue Patent No. RE42,422	28
C.	U.S. Patent No. 8,344,353	43
D.	U.S. Patent No. 10,224,455	58
IX. Claim Rejections – 35 USC § 102	62
A.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. (U.S. Publication No. 2010/0159622) (“Hsieh’622”). 	63
X. Claim Rejections – 35 U.S.C. § 103	63
A.	Claims 1-12, 14, 16 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”) in view of Baur et al. (U.S. Patent No. 6,897,488) (“Baur’488”), Abe et al. (U.S. International Publication No. WO 00/27169 (“Abe’169”) and Tachibana et al. (U.S. Publication No. 2005/0076945) (“Tachibana”).	64
B.	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”) in view of Baur et al. (U.S. Patent No. 6,897,488) (“Baur’488”), Abe et al. (U.S. International Publication No. WO 00/27169) (“Abe’169”) and Tachibana et al. (U.S. Publication No. 2005/0076945) (“Tachibana”) as applied to claims 1-12, 14, 16 and 18-20 above, and further in view of Yang et al. (U.S. Publication No. 2002/0105003) (“Yang”).	100
C.	Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”) in view of Baur et al. (U.S. Patent No. 6,897,488) (“Baur’488”), Abe et al. (U.S. International Publication No. WO 00/27169) (“Abe’169”) and Tachibana et al. (U.S. Publication No. 2005/0076945) (“Tachibana”) as applied to claims 1-12, 14, 16 and 18-20 above, and further in view of Shimizu et al. (U.S. Publication No. 2003/0189829) (“Shimizu”).	101
D.	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”) in view of Baur et al. (U.S. Patent No. 6,897,488) (“Baur’488”), Abe et al. (U.S. International Publication No. WO 00/27169) (“Abe’169”) and Tachibana et al. (U.S. Publication No. 2005/0076945) (“Tachibana”) as applied to claims 1-12, 14, 16 and 18-20 above, and further in view of Lin et al. (U.S. Patent No. 6,462,358) (“Lin”).	102
XI. Prior Art	104
XII. Conclusion	105

























Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Priority
Applicant filed the instant continuation application 16/254,342 (“‘342 Continuation Application”) on 22 January 2019 which is a continuation of U.S. Application No. 14/100,999 (“‘999 CIP Application”), filed on 09 December 2013, now U.S. Patent No. 10/224,455 (“‘455 Patent”), issued 05 March 2019, which is a continuation in part of U.S. Application No. 13/730,130 (“‘130 Div Application"), filed 28 December 2012, now U.S. Patent No. 8,932,885 (“‘885 Patent”), issued 13 January 2015, which is a divisional of U.S. Application No. 13/114,384 (“‘384 Con Application"), filed 24 May 2011, now U.S. Patent No. 8,344,353 (“‘353 Patent”), issued 01 January 2013, which is a continuation of Reissue Application No. 11/724,310 (“‘310 Reissue Application"), filed 15 March 2007, now Reissue Patent No. 42422 (“‘422 RE Patent”), issued 07 June 2011, for U.S. Application No. 09/683,959 (“‘959 Application"), filed 06 March 2002, now U.S. Patent No.6,867,426 (“‘426 Patent”), issued 15 March 2005, and which claims foreign priority to Taiwan Patent Application No. 090115871, filed 27 June 2001 (“TWPA ‘871”).
is also a divisional of U.S. Application No. 12/717,558 (“‘558 Div Application"), filed 04 March 2010, now U.S. Patent No. 8,602,832 (“‘832 Patent”), issued 10 December 2013, which is a divisional of U.S. Application No. 11/626,742 (“‘742 Application"), filed 24 January 2007, now abandoned, and which claims foreign priority to Taiwan Patent Application No. 95103659, filed 27 January 2006 (“TWPA ‘659”).
While the ‘130 Div Application, now the ‘885 Patent, has disclosure to placing a transparent conductive layer of indium tin oxide (ITO) directly on a transparent substrate and the utilization of transparent conductive layer of adhesive agent instead of a single-crystal interface, etc., the Examiner finds that the ‘130 Div Application only has sufficient support for a ‘single’ transparent conductive layer of ITO directly on the a transparent substrate with no disclosure to: where exactly the transparent conductive layer of adhesive agent would reside relative to the other structures; and the dimensional width aspects of the insufficiently disclosed transparent conductive layer of adhesive agent relative to the substrate. (‘885 Patent at Abstract; c.1, ll.42-50, 58-61; c.3, ll.25-28; c.4, ll.39-44; see Figures 1, 3). In addition, the ‘130 Div Application has insufficient support for the “the second transparent layer and the substrate having outmost sidewalls which are not coplanar with each other.” (Id. see Figures 1, 8). In addition, the ‘130 Div Application has insufficient support for the transparent substrate being just a “substrate” and having a “top surface being not less than 1.6 times an area of the active layer” of the epitaxial structure. (Id.)
However, the Examiner finds the ‘999 CIP/DIV Application, now the ‘455 Patent, which is a divisional of the ‘558 Div Application, now the ‘832 Patent, and continuity chain thereof, except for the transparent substrate being just a “substrate”. (See § VII.A infra).
Thus, the Examiner concludes that, for examination purposes, the instant ‘342 Continuation Application has a foreign priority date of 27 January 2006 and an effective U.S. filing date of the instant ‘‘342 Continuation Application, i.e. 22 January 2019. 1 2

Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘342 Continuation Application on 22 January 2019. On 22 January 2019, Applicant’s filing included an Application Data Sheet (“Jan 2019 ADS”), Oath/Declaration, and all requirements for examination/prosecution of a normal continuation application (i.e., Abstract, Specification (“Jan 2019 Specification”), Drawings (“Jan 2019 Drawings”) and Claims (“Jan 2019 Claims”)). 

Claim Status
The Examiner finds that the claim status in the instant ‘342 Continuation Application is as follows:
Claim(s) 1-20				(Original)


Claim Objections
Claims 9, 12, 14 and 18 are objected to because of the following informalities:  Claim 9: “wherein the first transparent layer has a thickness is smaller than that of the second transparent layer…” in lines 1-2, respectively, should read – wherein the first transparent layer has a thickness smaller than that of the second transparent layer… –; Claim 12: “wherein the first electrode and the second electrode disposed on an opposite side  …” in lines 1-2, respectively, should read – wherein the first electrode and the second electrode are disposed on an opposite side … –; Claim 14: “further comprising a reflective layer associated with the substrate and has a width greater than the epitaxial structure” in lines 1-2, respectively, should read – further comprising a reflective layer associated with the substrate and having a width greater than the epitaxial structure –; and Claim 18: “wherein the first transparent layer comprising the silicone” in lines 1-2, respectively, should read – wherein the first transparent layer comprises the silicone –.  Appropriate correction is required.

Claim Interpretation
Lexicographic Definitions
After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiner, the Examiner finds that he is unable to locate any lexicographic definitions (either express or implied) with reasonable clarity, deliberateness, and 

35 U.S.C. § 112 6th Paragraph
Additionally, the Examiner finds that because the generic placeholder “controller” of the Examined Claims is modified by sufficient structure, material, or acts for performing the claimed function, the Examined Claims fail Prong (C) as set forth in MPEP § 2181. Specifically, the Examiner finds that the controller of claims 1-5, 6, 8, 9, 19-21 is further modified by sufficient structure including a computer system and computer readable memory with instructions thereon.
Because the twenty (20) Examined Claims fail Prong (C) as set forth in MPEP § 2181 I., the Examiner concludes that all Examined Claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).


Claim Rejections - 35 USC § 112
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to the limitation of claim 1, the Examiner finds that recitations to:
A light-emitting device, comprising:

an epitaxial structure comprising an active layer;

a substrate, passable to light from the epitaxial structure, and having a top surface being not less than 1.6 times an area of the active layer; …

(Jan 2019 Claims, claim 1; emphasis added) are insufficiently described in the original specification. The Examiner finds that “a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘[merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005).” (See MPEP § 2163 II.3.ii). The Examiner finds that the ‘342 Continuation Application sufficiently describes a light emitting device and method of forming the same that comprises: 1) an epitaxial structure comprising an active layer; and 2) a transparent substrate. (See Abstract; Jan 2019 Specification at p.2, l.10 – p.8, l.14; see Figures 2A-7C). However, while the ‘342 Continuation Application provides sufficient disclosure to utilizing a “transparent substrate” in the light emitting device, the Examiner finds that the substrate in the light emitting device cannot be a “non-transparent” substrate, which would 
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of a light emitting device and method of forming the same that comprises: 1) an epitaxial structure comprising an active layer; and 2) substrate passable to light from the epitaxial structure.
Claims 2-19 are similarly rejected based on their dependency from independent claim 1, respectively.

35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitations of claim 8, the Examiner finds that claim 8 recites,
wherein the second transparent layer comprises a metal oxide.

The Examiner finds that the preceding claim recites “a second transparent layer, made of oxygen and only one metallic element ….”  (claim 1). It is unclear and indefinite to how the second transparent layer, made of oxygen and only one metallic element can comprise a metal oxide since the second transparent layer that is made of oxygen and only one metallic element can include “only one metallic element.” Further clarification is required to either provide proper antecedent basis or further differentiate the respective claim elements.

35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 8 recites the limitation “wherein the second transparent layer comprises a metal oxide.” The Examiner finds that the respective preceding independent claim (i.e., claim 1) recites “a second transparent layer, made of oxygen and only one metallic element ….” The Examiner finds that the second transparent layer that is “made of oxygen and only one metallic element” would be the same as the further recitation of a metal oxide” since the second transparent layer that is made of oxygen and only one metallic element can include “only one metallic element.”
Thus, the Examiner concludes that claim 8 fails to further limit the subject matter of the claim upon which it depends.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Patent No. 6,867,426
Claims 1-4, 6-12, 14, 16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, respectively, (“‘426 ODP Claims”) of U.S. Patent No. 6,867,426 (“‘426 Patent”) in view of Baur et al. (U.S. Patent No. 6,897,488) (“Baur’488”), Abe et al. (U.S. International Publication No. WO 00/27169) (“Abe’169”) and Tachibana et al. (U.S. Publication No. 2005/0076945) (“Tachibana”). 
With respect to the limitations of claims 1, 7, 10 and 11, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 7, 10 and 11 are identical or similar and/or covered by the ‘426 ODP Claims. The ‘426 ODP Claims, just somewhat broader and narrower. In addition, where claims 1, 7, 10 and 11 of the ‘342 Continuation Application and the ‘426 ODP Claims are not exactly the same, the Examiner finds that claims 1, 7, 10 and 11 of the ‘342 Continuation Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘426 ODP Claims.
The Examiner finds that the ‘426 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the substrate having a top surface being not less than 1.6 times an area of the active layer; the amorphous transparent conductive interface layer being two distinct layers (i.e., the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate having a widest width smaller than that of the substrate and larger than that of the epitaxial structure; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer); the ITO amorphous transparent conductive interface layer being a single metal oxide instead of a two metal oxide; and the transparent conductive layer and the substrate having outmost sidewalls which are not coplanar with each other.
However, providing a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer is known in the art. The Examiner finds that Abe’169, for example, teaches a light emitting device comprising a transparent substrate 1 having a transparent conductive layer 2 being directly in contact with the transparent substrate 1. (Abe’169 at p.11, ll.10-15; see Figure 2). The 2 may be formed on the transparent substrate several ways including: 1) formed directly on the transparent substrate; 2) a primer layer first formed on the transparent substrate and the ITO layer formed on the primer layer; 3) a corona of silicon oxide similarly first formed on the transparent substrate for facilitating the adhesion of the ITO layer on the silicon oxide layer; and 4) the ITO film being transferred to the surface of the transparent substrate through a transparent adhesive. (Id. at p.13, l.14 - p.14, l.4). The Examiner finds that Abe’169 teaches the ITO amorphous transparent conductive interface layer being formed between the primer, corona of silicon oxide or transparent adhesive layer and the active luminescent layer 4. (Id. at p.13, l.24 - p.14, l.4).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer as described in Abe’169 in the light emitting device of the ‘426 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer, since it provides a mechanism to prepare the surface of the substrate for the ITO layer and facilitate adhesion of the ITO layer to the substrate. (Id. at p.13, ll.24-29; p.14, ll.1-3). In other words, such a modification would have provided a Id.)
This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (‘426 ODP Claims) contained a “base” device (a light emitting device) upon which the claimed invention can be seen as an “improvement” for including a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer in order to better facilitate connection of the transparent conductive layer.

(2)  A finding that the prior art (Abe’169) contained a "comparable" device (a light emitting device) that has been improved in the same way as the claimed invention, i.e. the Abe’169 light emitting device utilizes a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer in order to prepare the surface of the substrate for the ITO layer and facilitate adhesion of the ITO layer to the substrate.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the ‘426 ODP Claims light emitting device) and the results would have been predictable to one of ordinary skill in the art. Here, because the ‘426 ODP Claims indicates that an ITO transparent conductive layer can be used for providing an connection between substrate and the epitaxial structure and Abe’169 teaches a manner for improving this, the results would be predictable. In other words, the Abe’169 successful implementation or providing a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer proves that the implementation is both successful and entirely predictable. In the ‘426 ODP Claims a light emitting device modified according to Abe’169 would be capable of incorporating a transparent conductive layer that comprises two layers instead of one with: the Abe’169 light emitting device.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (preparing the surface of the substrate for the ITO layer and facilitating adhesion of the ITO layer to the substrate including a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Abe’169. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art light emitting device of the ‘426 ODP Claims and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that preparing the surface of the substrate for the ITO layer and facilitating adhesion of the ITO layer to the substrate including a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer in the‘426 ODP Claims would positively provide a means to carry out, in Abe’169, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.
In addition, utilizing a single metal oxide transparent conductive interface layer instead of ITO transparent conductive interface layer (i.e., two-metal oxide) is known in the art. The Examiner finds that Tachibana, for example, teaches the equivalence of using ITO, tin oxide and zinc oxide for transparent conductive films. (Tachibana at ¶ 0065). However, the Examiner finds that Tachibana teaches ITO being lower in specific resistance and SnO2 being greater in chemical stability. In addition, the Examiner finds that Tachibana teaches zinc oxide having an advantage because it is lower in material costs.
i.e., an only one-metal oxide) instead ITO (i.e., two-metal oxide) as described in Tachibana in the light emitting device of the ‘426 ODP Claims and Abe’169.
A person of ordinary skill in the art would be motivated to provide a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”), since zinc oxide is lower in material costs than ITO. (Id.) In other words, such a modification would have provided a light emitting device that costs less to produce, thereby increasing the cost-effectiveness of the light emitting device. (Id.)
This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (the ‘426 ODP Claims and Abe’169) contained a “base” device (a light emitting device) upon which the claimed invention can be seen as an “improvement” for including a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”) in order to decrease material costs.

(2)  A finding that the prior art (Tachibana) contained a "comparable" device (a solar device) that has been improved in the same way as the claimed invention, i.e. the Tachibana solar device utilizes a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”) in order to decrease the manufacturing costs of the device.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the ‘426 ODP Claims and Abe’169 light emitting device) and the results would have been predictable to one of ordinary ‘426 ODP Claims and Abe’169 indicates that an ITO transparent conductive layer can be used for providing an connection between substrate and the epitaxial structure and Tachibana teaches a manner for improving this, the results would be predictable. In other words, the Tachibana successful implementation or providing a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”) proves that the implementation is both successful and entirely predictable. In the ‘426 ODP Claims and Abe’169, a light emitting device modified according to Tachibana would be capable of incorporating a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”) to carry out the function of decreasing the manufacturing costs, as evidenced by the success in the Tachibana solar device.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (decreasing the manufacturing costs including a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”)) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Tachibana. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art light emitting device of the ‘426 ODP Claims and Abe’169 and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that decreasing the manufacturing costs including a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”) in the ‘426 ODP Claims and Abe’169 would positively provide a means to carry out, in addition to providing a connection between substrate and the epitaxial structure, a new function of decreasing the manufacturing costs, since such functionality is taught to be highly desirable by Tachibana, as set forth above.
KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.
Similarly, a light emitting device having a substrate with a top surface specifically being not less than 1.6 times an area of the active layer; the contact layer having a widest width smaller than that of the substrate and larger than that of the epitaxial structure; and the transparent conductive layer and the substrate having outmost sidewalls which are not coplanar with each other is known in the art. The Examiner finds that Baur’488, for example, teaches radiation-emitting chip having a substrate with a top surface specifically not being less than 1.6 times the area of the active layer. (Baur’488 at c.4, ll.39-43; c.5, ll.46-54; see Figure 5). Specifically, the Examiner finds that Baur’488 teaches the device having a base area of 400µm x 400µm and a pn junction of 120µm x 120µm with the reflection at the mirror area being 90% and the reflection at the contact area being 80%. In this configuration, the Examiner finds that Baur’488 teaches that 42% of the emitted photons were able to leave the chip. (Id.). Similarly, the Examiner finds that Baur’488 teaches variations of the angle of inclination providing further efficiencies. (Id. at c.5, Baur’488 teaches the contact connection 29 between the active region 8 and the substrate 14 having a widest width smaller than that of the substrate. (Baur’488 at c.5, ll.30-33; emphasis on Figure 9). The Examiner finds that Baur’488 teaches the outmost sides of the layers of the active region 8 the contact connection 29 not being coplanar with the substrate 14. (Id. at c.5, ll.56-58, 61-64; see Figures 5, 9). 3
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a substrate with a top surface specifically being not less than 1.6 times an area of the active layer as described in Baur’488 in the light emitting device of the ‘426 ODP Claims, Abe’169 and Tachibana. 
A person of ordinary skill in the art would be motivated to provide a substrate with a top surface specifically being not less than 1.6 times an area of the active layer, since it provides a mechanism to concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction. (Id. at c.4, ll.27-38; c.5, ll.46-58). In other words, such a modification would have provided a light emitting device that successfully emits more photons/radiation, thereby increasing the luminous efficiency of the light emitting device. (Id. at c.6, ll.5-8).
This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (‘426 ODP Claims, Abe’169 and Tachibana) contained a “base” device (a light emitting device) upon which the claimed invention can be seen as an 

(2)  A finding that the prior art (Baur’488) contained a "comparable" device (a light emitting device) that has been improved in the same way as the claimed invention, i.e. the Baur’488 light emitting device utilizes a top surface specifically being not less than 1.6 times an area of the active layer; the contact layer having a widest width smaller than that of the substrate and larger than that of the epitaxial structure; and the transparent conductive layer and the substrate having outmost sidewalls which are not coplanar with each other in order to concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the ‘426 ODP Claims, Abe’169 and Tachibana light emitting device) and the results would have been predictable to one of ordinary skill in the art. Here, because the ‘426 ODP Claims indicates that a light emitting device having a substrate with a top surface having an active layer thereon and Baur’488 teaches a manner for improving this, the results would be predictable. In other words, the Baur’488 successful implementation or providing a substrate with a top surface specifically being not less than 1.6 times an area of the active layer; the contact layer having a widest width smaller than that of the substrate and larger than that of the epitaxial structure; and the transparent conductive layer and the substrate having outmost sidewalls which are not coplanar with each other proves that the implementation is both successful and entirely predictable. In the ‘426 ODP Claims, Abe’169 and Tachibana, a light emitting device modified according to Baur’488 would be capable of incorporating a substrate with a top surface specifically being not less than 1.6 times an area of the active layer; the contact layer having a widest width smaller than that of the substrate and larger than that of the epitaxial structure; and the transparent conductive layer and the substrate having outmost sidewalls which are not coplanar with each other to carry out the function of concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction, as evidenced by the success in the Baur’488 light emitting device.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of Baur’488. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art light emitting device of the ‘426 ODP Claims, Abe’169 and Tachibana and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction including a substrate with a top surface being larger than the area of the active layer; the contact layer having a widest width smaller than that of the substrate and larger than that of the epitaxial structure; and the transparent conductive layer and the substrate having outmost sidewalls which are not coplanar with each other in the ‘426 ODP Claims, Abe’169 and Tachibana would positively provide a means to carry out, in addition to the emission of photons/radiation from a light emitting device, a new function of concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction, since such functionality is taught to be highly desirable by Baur’488, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to the limitations of claims 2-4, 14 and 16, the Examiner finds that Baur’488 teaches the radiation-emitting chip having a specifically designed substrate 14 to provide increased luminous efficiency. 4
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the various claim requirement features as described in Baur’488 in the light-emitting device of the ‘426 ODP Claims, Abe’169, Tachibana and Baur’488. 5

With respect to the limitations of claims 6, 8, 9, 12, 18 and 20, the Examiner finds that Abe’169 teaches a lighting emitting device comprising a transparent substrate 1 having a transparent conductive layer 2 being directly in contact with the transparent substrate 1 in which 2 may be divided into two respective first and second transparent layers. 6
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the various claim requirement features as described in Abe’169 and Tachibana in the light-emitting device of the ‘426 ODP Claims, Abe’169, Tachibana and Baur’488. 7

Claims 5 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘426 ODP Claims of the ‘426 Patent in view of Baur’488, Abe’169 and Tachibana as applied to claims 1-4, 6-12, 14, 16, 18 and 20 above, and further in view of Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”). 
The Examiner finds that ‘426 ODP Claims, Baur’488, Abe’169 and Tachibana discloses all the limitations, as previously set forth, except for specifically calling for the top surface and the bottom surface of a substrate substantially having the same width; and a trench between the first electrode and the active layer.
However, a light emitting device comprising the top surface and the bottom surface of a substrate substantially having the same width; and a trench between the first electrode and the active layer is known in the art. The Examiner finds that Hsieh’981, for example, teaches a substrate (sapphire transparent substrate 10 or glass 810) having top and bottom surface areas which are larger than the area of the (MCW) layer 14, 816. (Hsieh’981 emphasis on Figures 1, 8). In addition, the Examiner finds that Hsieh’981 discloses the top and bottom surface areas of 10 or glass 810) having the same width. (Id.). The Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having a trench arranged between the second electrode 20, 820 and the MCW layer 14, 816. (Id. at ¶¶ 0009, 0019-0020, 0023; see Figures 1, 8).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the top surface and the bottom surface of a substrate substantially having the same width; and a trench between the first electrode and the active layer as described in Hsieh’981 in the light emitting device of the ‘426 ODP Claims, Baur’488, Abe’169 and Tachibana. 
A person of ordinary skill in the art would be motivated to provide the top surface and the bottom surface of a substrate substantially having the same width; and a trench between the first electrode and the active layer, since it is easier to manufacture, less expensive to manufacture, and provides an overall brighter LED. (Id. at ¶ 0024). In other words, such a modification would have provided a light emitting device that successfully emits more photons/radiation while decreasing manufacturing costs, thereby increasing the effectiveness of the light emitting device. (Id.)

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘426 ODP Claims of the ‘426 Patent in view of Baur’488, Abe’169 and Tachibana as applied to claims 1-4, 6-12, 14, 16, 18 and 20 above, and further in view of Yang et al. (U.S. Publication No. 2002/0105003) (“Yang”). 8

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘426 ODP Claims of the ‘426 Patent in view of Baur’488, Abe’169 and Tachibana as applied to claims 1-4, 6-12, 14, 16, 18 and 20 above, and further in view of Shimizu et al. (U.S. Publication No. 2003/0189829) (“Shimizu”). 9

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘426 ODP Claims of the ‘426 Patent in view of Baur’488, Abe’169 and Tachibana as applied to claims 1-4, 6-12, 14, 16, 18 and 20 above, and further in view of Lin et al. (U.S. Patent No. 6,462,358) (“Lin”). 10

U.S. Reissue Patent No. RE42,422
Claims 1-4, 6-12, 14, 16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, respectively, (“‘422 ODP Claims”) of U.S. Reissue Patent No. RE42,422 (“RE’422 Patent”) in view of Baur et al. (U.S. Patent No. 6,897,488) (“Baur’488”), Abe et al. (U.S. International Publication No. WO 00/27169) (“Abe’169”) and Tachibana et al. (U.S. Publication No. 2005/0076945) (“Tachibana”). 
With respect to the limitations of claims 1, 7, 10 and 11, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 7, 10 and 11 are identical or similar and/or covered by the ‘422 ODP Claims. The Examiner finds that claims 1, 7, 10 and 11 of the ‘342 Continuation Application have essentially ‘422 ODP Claims, just somewhat broader and narrower. In addition, where claims 1, 7, 10 and 11 of the ‘342 Continuation Application and the ‘422 ODP Claims are not exactly the same, the Examiner finds that claims 1, 7, 10 and 11 of the ‘342 Continuation Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘422 ODP Claims.
The Examiner finds that the ‘422 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the substrate having a top surface being not less than 1.6 times an area of the active layer; the amorphous transparent conductive interface layer being two distinct layers (i.e., the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate having a widest width smaller than that of the substrate and larger than that of the epitaxial structure; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer); the ITO amorphous transparent conductive interface layer being a single metal oxide instead of a two metal oxide; and the transparent conductive layer and the substrate having outmost sidewalls which are not coplanar with each other
However, providing a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer is known in the art. The Examiner finds that Abe’169, for example, teaches a light emitting device comprising a transparent substrate 1 having a transparent conductive layer 2 being directly in contact with the transparent substrate 1. (Abe’169 at p.11, ll.10-15; see Figure 2). The Examiner finds that the transparent conductive layer 2 may be formed on the transparent  the ITO layer formed on the primer layer; 3) a corona of silicon oxide similarly first formed on the transparent substrate for facilitating the adhesion of the ITO layer on the silicon oxide layer; and 4) the ITO film being transferred to the surface of the transparent substrate through a transparent adhesive. (Id. at p.13, l.14 - p.14, l.4). The Examiner finds that Abe’169 teaches the ITO amorphous transparent conductive interface layer being formed between the primer, corona of silicon oxide or transparent adhesive layer and the active luminescent layer 4. (Id. at p.13, l.24 - p.14, l.4).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer as described in Abe’169 in the light emitting device of the ‘422 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer, since it provides a mechanism to prepare the surface of the substrate for the ITO layer and facilitate adhesion of the ITO layer to the substrate. (Id. at p.13, ll.24-29; p.14, ll.1-3). In other words, such a modification would have provided a Id.)
This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (‘422 ODP Claims) contained a “base” device (a light emitting device) upon which the claimed invention can be seen as an “improvement” for including a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer in order to better facilitate connection of the transparent conductive layer.

(2)  A finding that the prior art (Abe’169) contained a "comparable" device (a light emitting device) that has been improved in the same way as the claimed invention, i.e. the Abe’169 light emitting device utilizes a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer in order to prepare the surface of the substrate for the ITO layer and facilitate adhesion of the ITO layer to the substrate.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the ‘422 ODP Claims light emitting device) and the results would have been predictable to one of ordinary skill in the art. Here, because the ‘422 ODP Claims indicates that an ITO transparent conductive layer can be used for providing an connection between substrate and the epitaxial structure and Abe’169 teaches a manner for improving this, the results would be predictable. In other words, the Abe’169 successful implementation or providing a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer proves that the implementation is both successful and entirely predictable. In the ‘422 ODP Claims a light emitting device modified according to Abe’169 would be capable of incorporating a transparent conductive layer that comprises two layers instead of one with: the Abe’169 light emitting device.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (preparing the surface of the substrate for the ITO layer and facilitating adhesion of the ITO layer to the substrate including a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Abe’169. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art light emitting device of the ‘422 ODP Claims and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that preparing the surface of the substrate for the ITO layer and facilitating adhesion of the ITO layer to the substrate including a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer in the‘422 ODP Claims would positively provide a means to carry out, in Abe’169, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.
In addition, utilizing a single metal oxide transparent conductive interface layer instead of ITO transparent conductive interface layer (i.e., two-metal oxide) is known in the art. The Examiner finds that Tachibana, for example, teaches the equivalence of using ITO, tin oxide and zinc oxide for transparent conductive films. (Tachibana at ¶ 0065). However, the Examiner finds that Tachibana teaches ITO being lower in specific resistance and SnO2 being greater in chemical stability. In addition, the Examiner finds that Tachibana teaches zinc oxide having an advantage because it is lower in material costs.
i.e., an only one-metal oxide) instead ITO (i.e., two-metal oxide) as described in Tachibana in the light emitting device of the ‘422 ODP Claims and Abe’169.
A person of ordinary skill in the art would be motivated to provide a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”), since zinc oxide is lower in material costs than ITO. (Id.) In other words, such a modification would have provided a light emitting device that costs less to produce, thereby increasing the cost-effectiveness of the light emitting device. (Id.)
This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (the ‘422 ODP Claims and Abe’169) contained a “base” device (a light emitting device) upon which the claimed invention can be seen as an “improvement” for including a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”) in order to decrease material costs.

(2)  A finding that the prior art (Tachibana) contained a "comparable" device (a solar device) that has been improved in the same way as the claimed invention, i.e. the Tachibana solar device utilizes a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”) in order to decrease the manufacturing costs of the device.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the ‘422 ODP Claims and Abe’169 light emitting device) and the results would have been predictable to one of ordinary ‘422 ODP Claims and Abe’169 indicates that an ITO transparent conductive layer can be used for providing an connection between substrate and the epitaxial structure and Tachibana teaches a manner for improving this, the results would be predictable. In other words, the Tachibana successful implementation or providing a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”) proves that the implementation is both successful and entirely predictable. In the ‘422 ODP Claims and Abe’169, a light emitting device modified according to Tachibana would be capable of incorporating a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”) to carry out the function of decreasing the manufacturing costs, as evidenced by the success in the Tachibana solar device.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (decreasing the manufacturing costs including a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”)) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Tachibana. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art light emitting device of the ‘422 ODP Claims and Abe’169 and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that decreasing the manufacturing costs including a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”) in the ‘422 ODP Claims and Abe’169 would positively provide a means to carry out, in addition to providing a connection between substrate and the epitaxial structure, a new function of decreasing the manufacturing costs, since such functionality is taught to be highly desirable by Tachibana, as set forth above.
KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.
Similarly, a light emitting device having a substrate with a top surface specifically being not less than 1.6 times an area of the active layer; the contact layer having a widest width smaller than that of the substrate and larger than that of the epitaxial structure; and the transparent conductive layer and the substrate having outmost sidewalls which are not coplanar with each other is known in the art. The Examiner finds that Baur’488, for example, teaches radiation-emitting chip having a substrate with a top surface specifically not being less than 1.6 times the area of the active layer. (Baur’488 at c.4, ll.39-43; c.5, ll.46-54; see Figure 5). Specifically, the Examiner finds that Baur’488 teaches the device having a base area of 400µm x 400µm and a pn junction of 120µm x 120µm with the reflection at the mirror area being 90% and the reflection at the contact area being 80%. In this configuration, the Examiner finds that Baur’488 teaches that 42% of the emitted photons were able to leave the chip. (Id.). Similarly, the Examiner finds that Baur’488 teaches variations of the angle of inclination providing further efficiencies. (Id. at c.5, Baur’488 teaches the contact connection 29 between the active region 8 and the substrate 14 having a widest width smaller than that of the substrate. (Baur’488 at c.5, ll.30-33; emphasis on Figure 9). The Examiner finds that Baur’488 teaches the outmost sides of the layers of the active region 8 the contact connection 29 not being coplanar with the substrate 14. (Id. at c.5, ll.56-58, 61-64; see Figures 5, 9). 11
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a substrate with a top surface specifically being not less than 1.6 times an area of the active layer as described in Baur’488 in the ‘422 ODP Claims, Abe’169, and Tachibana. 
A person of ordinary skill in the art would be motivated to provide a substrate with a top surface specifically being not less than 1.6 times an area of the active layer, since it provides a mechanism to concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction. (Id. at c.4, ll.27-38; c.5, ll.46-58). In other words, such a modification would have provided a light emitting device that successfully emits more photons/radiation, thereby increasing the luminous efficiency of the light emitting device. (Id. at c.6, ll.5-8).
This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (‘422 ODP Claims, Abe’169 and Tachibana) contained a “base” device (a light emitting device) upon which the claimed invention can be seen as an 

(2)  A finding that the prior art (Baur’488) contained a "comparable" device (a light emitting device) that has been improved in the same way as the claimed invention, i.e. the Baur’488 light emitting device utilizes a top surface specifically being not less than 1.6 times an area of the active layer; the contact layer having a widest width smaller than that of the substrate and larger than that of the epitaxial structure; and the transparent conductive layer and the substrate having outmost sidewalls which are not coplanar with each other in order to concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the ‘422 ODP Claims, Abe’169 and Tachibana light emitting device) and the results would have been predictable to one of ordinary skill in the art. Here, because the ‘422 ODP Claims indicates that a light emitting device having a substrate with a top surface having an active layer thereon and Baur’488 teaches a manner for improving this, the results would be predictable. In other words, the Baur’488 successful implementation or providing a substrate with a top surface specifically being not less than 1.6 times an area of the active layer; the contact layer having a widest width smaller than that of the substrate and larger than that of the epitaxial structure; and the transparent conductive layer and the substrate having outmost sidewalls which are not coplanar with each other proves that the implementation is both successful and entirely predictable. In the ‘422 ODP Claims, Abe’169 and Tachibana, a light emitting device modified according to Baur’488 would be capable of incorporating a substrate with a top surface specifically being not less than 1.6 times an area of the active layer; the contact layer having a widest width smaller than that of the substrate and larger than that of the epitaxial structure; and the transparent conductive layer and the substrate having outmost sidewalls which are not coplanar with each other to carry out the function of concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction, as evidenced by the success in the Baur’488 light emitting device.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of Baur’488. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art light emitting device of the ‘422 ODP Claims, Abe’169 and Tachibana and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction including a substrate with a top surface being larger than the area of the active layer; the contact layer having a widest width smaller than that of the substrate and larger than that of the epitaxial structure; and the transparent conductive layer and the substrate having outmost sidewalls which are not coplanar with each other in the ‘422 ODP Claims, Abe’169 and Tachibana would positively provide a means to carry out, in addition to the emission of photons/radiation from a light emitting device, a new function of concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction, since such functionality is taught to be highly desirable by Baur’488, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to the limitations of claims 2-4, 14 and 16, the Examiner finds that Baur’488 teaches the radiation-emitting chip having a specifically designed substrate 14 to provide increased luminous efficiency. 12
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the various claim requirement features as described in Baur’488 in the light-emitting device of the ‘422 ODP Claims, Abe’169 and Baur’488. 13

With respect to the limitations of claims 6, 8, 9, 12, 18 and 20, the Examiner finds that Abe’169 teaches a lighting emitting device comprising a transparent substrate 1 having a transparent conductive layer 2 being directly in contact with the transparent substrate 1 in which 2 may be divided into two respective first and second transparent layers. 14
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the various claim requirement features as described in Abe’169 and Tachibana in the light-emitting device of the ‘422 ODP Claims, Abe’169, Tachibana and Baur’488. 15

Claims 5 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘422 ODP Claims of the RE’422 Patent in view of Baur’488, Abe’169  and Tachibana as applied to claims 1-4, 6-12, 14, 16, 18 and 20 above, and further in view of Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”). 
The Examiner finds that ‘422 ODP Claims, Baur’488, Abe’169 and Tachibana discloses all the limitations, as previously set forth, except for specifically calling for the top surface and the bottom surface of a substrate substantially having the same width; and a trench between the first electrode and the active layer.
However, a light emitting device comprising the top surface and the bottom surface of a substrate substantially having the same width; and a trench between the first electrode and the active layer is known in the art. The Examiner finds that Hsieh’981, for example, teaches a substrate (sapphire transparent substrate 10 or glass 810) having top and bottom surface areas which are larger than the area of the (MCW) layer 14, 816. (Hsieh’981 emphasis on Figures 1, 8). In addition, the Examiner finds that Hsieh’981 discloses the top and bottom surface areas of 10 or glass 810) having the same width. (Id.). The Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having a trench arranged between the second electrode 20, 820 and the MCW layer 14, 816. (Id. at ¶¶ 0009, 0019-0020, 0023; see Figures 1, 8).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the top surface and the bottom surface of a substrate substantially having the same width; and a trench between the first electrode and the active layer as described in Hsieh’981 in the light emitting device of the ‘422 ODP Claims, Baur’488, Abe’169 and Tachibana. 
A person of ordinary skill in the art would be motivated to provide the top surface and the bottom surface of a substrate substantially having the same width; and a trench between the first electrode and the active layer, since it is easier to manufacture, less expensive to manufacture, and provides an overall brighter LED. (Id. at ¶ 0024). In other words, such a modification would have provided a light emitting device that successfully emits more photons/radiation while decreasing manufacturing costs, thereby increasing the effectiveness of the light emitting device. (Id.)

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘422 ODP Claims of the RE’422 Patent in view of Baur’488, Abe’169  and Tachibana as applied to claims 1-4, 6-12, 14, 16, 18 and 20 above, and further in view of Yang et al. (U.S. Publication No. 2002/0105003) (“Yang”). 16

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘422 ODP Claims of the RE’422 Patent in view of Baur’488, Abe’169  and Tachibana as applied to claims 1-4, 6-12, 14, 16, 18 and 20 above, and further in view of Shimizu et al. (U.S. Publication No. 2003/0189829) (“Shimizu”). 17

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘422 ODP Claims of the RE’422 Patent in view of Baur’488, Abe’169  and Tachibana as applied to claims 1-4, 6-12, 14, 16, 18 and 20 above, and further in view of Lin et al. (U.S. Patent No. 6,462,358) (“Lin”). 18

U.S. Patent No. 8,344,353
Claims 1-4, 6-12, 14, 16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 8, 8, 8, 8, 8, 8, 8, 8, 9, 8, 8, 8, 8 and 8, respectively, (“‘353 ODP Claims”) of U.S. Patent No. 8,344,353 (“‘353 Patent”) in view of Baur et al. (U.S. Patent No. 6,897,488) (“Baur’488”), Abe et al. (U.S. International Publication No. WO 00/27169 (“Abe’169”) and Tachibana et al. (U.S. Publication No. 2005/0076945) (“Tachibana”). 
With respect to the limitations of claims 1, 7, 10 and 11, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 7, 10 and 11 are identical or similar and/or covered by the ‘353 ODP Claims. The Examiner finds that claims 1, 7, 10 and 11 of the ‘342 Continuation Application have essentially ‘353 ODP Claims, just somewhat broader and narrower. In addition, where claims 1, 7, 10 and 11 of the ‘342 Continuation Application and the ‘353 ODP Claims are not exactly the same, the Examiner finds that claims 1, 7, 10 and 11 of the ‘342 Continuation Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘353 ODP Claims.
The Examiner finds that the ‘353 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the substrate having a top surface being not less than 1.6 times an area of the active layer; the amorphous transparent conductive interface layer being two distinct layers (i.e., the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate having a widest width smaller than that of the substrate and larger than that of the epitaxial structure; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer); the ITO amorphous transparent conductive interface layer being a single metal oxide instead of a two metal oxide; and the transparent conductive layer and the substrate having outmost sidewalls which are not coplanar with each other
However, providing a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer is known in the art. The Examiner finds that Abe’169, for example, teaches a light emitting device comprising a transparent substrate 1 having a transparent conductive layer 2 being directly in contact with the transparent substrate 1. (Abe’169 at p.11, ll.10-15; see Figure 2). The Examiner finds that the transparent conductive layer 2 may be formed on the transparent  the ITO layer formed on the primer layer; 3) a corona of silicon oxide similarly first formed on the transparent substrate for facilitating the adhesion of the ITO layer on the silicon oxide layer; and 4) the ITO film being transferred to the surface of the transparent substrate through a transparent adhesive. (Id. at p.13, l.14 - p.14, l.4). The Examiner finds that Abe’169 teaches the ITO amorphous transparent conductive interface layer being formed between the primer, corona of silicon oxide or transparent adhesive layer and the active luminescent layer 4. (Id. at p.13, l.24 - p.14, l.4).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer as described in Abe’169 in the light emitting device of the ‘353 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer, since it provides a mechanism to prepare the surface of the substrate for the ITO layer and facilitate adhesion of the ITO layer to the substrate. (Id. at p.13, ll.24-29; p.14, ll.1-3). In other words, such a modification would have provided a Id.)
This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (‘353 ODP Claims) contained a “base” device (a light emitting device) upon which the claimed invention can be seen as an “improvement” for including a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer in order to better facilitate connection of the transparent conductive layer.

(2)  A finding that the prior art (Abe’169) contained a "comparable" device (a light emitting device) that has been improved in the same way as the claimed invention, i.e. the Abe’169 light emitting device utilizes a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer in order to prepare the surface of the substrate for the ITO layer and facilitate adhesion of the ITO layer to the substrate.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the ‘353 ODP Claims light emitting device) and the results would have been predictable to one of ordinary skill in the art. Here, because the ‘353 ODP Claims indicates that an ITO transparent conductive layer can be used for providing an connection between substrate and the epitaxial structure and Abe’169 teaches a manner for improving this, the results would be predictable. In other words, the Abe’169 successful implementation or providing a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer proves that the implementation is both successful and entirely predictable. In the ‘353 ODP Claims a light emitting device modified according to Abe’169 would be capable of incorporating a transparent conductive layer that comprises two layers instead of one with: the Abe’169 light emitting device.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (preparing the surface of the substrate for the ITO layer and facilitating adhesion of the ITO layer to the substrate including a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Abe’169. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art light emitting device of the ‘353 ODP Claims and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that preparing the surface of the substrate for the ITO layer and facilitating adhesion of the ITO layer to the substrate including a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer in the‘353 ODP Claims would positively provide a means to carry out, in Abe’169, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.
In addition, utilizing a single metal oxide transparent conductive interface layer instead of ITO transparent conductive interface layer (i.e., two-metal oxide) is known in the art. The Examiner finds that Tachibana, for example, teaches the equivalence of using ITO, tin oxide and zinc oxide for transparent conductive films. (Tachibana at ¶ 0065). However, the Examiner finds that Tachibana teaches ITO being lower in specific resistance and SnO2 being greater in chemical stability. In addition, the Examiner finds that Tachibana teaches zinc oxide having an advantage because it is lower in material costs.
i.e., an only one-metal oxide) instead ITO (i.e., two-metal oxide) as described in Tachibana in the light emitting device of the ‘353 ODP Claims and Abe’169.
A person of ordinary skill in the art would be motivated to provide a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”), since zinc oxide is lower in material costs than ITO. (Id.) In other words, such a modification would have provided a light emitting device that costs less to produce, thereby increasing the cost-effectiveness of the light emitting device. (Id.)
This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (the ‘353 ODP Claims and Abe’169) contained a “base” device (a light emitting device) upon which the claimed invention can be seen as an “improvement” for including a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”) in order to decrease material costs.

(2)  A finding that the prior art (Tachibana) contained a "comparable" device (a solar device) that has been improved in the same way as the claimed invention, i.e. the Tachibana solar device utilizes a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”) in order to decrease the manufacturing costs of the device.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the ‘353 ODP Claims and Abe’169 light emitting device) and the results would have been predictable to one of ordinary ‘353 ODP Claims and Abe’169 indicates that an ITO transparent conductive layer can be used for providing an connection between substrate and the epitaxial structure and Tachibana teaches a manner for improving this, the results would be predictable. In other words, the Tachibana successful implementation or providing a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”) proves that the implementation is both successful and entirely predictable. In the ‘353 ODP Claims and Abe’169, a light emitting device modified according to Tachibana would be capable of incorporating a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”) to carry out the function of decreasing the manufacturing costs, as evidenced by the success in the Tachibana solar device.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (decreasing the manufacturing costs including a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”)) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Tachibana. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art light emitting device of the ‘353 ODP Claims and Abe’169 and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that decreasing the manufacturing costs including a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”) in the ‘353 ODP Claims and Abe’169 would positively provide a means to carry out, in addition to providing a connection between substrate and the epitaxial structure, a new function of decreasing the manufacturing costs, since such functionality is taught to be highly desirable by Tachibana, as set forth above.
KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.
Similarly, a light emitting device having a substrate with a top surface specifically being not less than 1.6 times an area of the active layer; the contact layer having a widest width smaller than that of the substrate and larger than that of the epitaxial structure; and the transparent conductive layer and the substrate having outmost sidewalls which are not coplanar with each other is known in the art. The Examiner finds that Baur’488, for example, teaches radiation-emitting chip having a substrate with a top surface specifically not being less than 1.6 times the area of the active layer. (Baur’488 at c.4, ll.39-43; c.5, ll.46-54; see Figure 5). Specifically, the Examiner finds that Baur’488 teaches the device having a base area of 400µm x 400µm and a pn junction of 120µm x 120µm with the reflection at the mirror area being 90% and the reflection at the contact area being 80%. In this configuration, the Examiner finds that Baur’488 teaches that 42% of the emitted photons were able to leave the chip. (Id.). Similarly, the Examiner finds that Baur’488 teaches variations of the angle of inclination providing further efficiencies. (Id. at c.5, Baur’488 teaches the contact connection 29 between the active region 8 and the substrate 14 having a widest width smaller than that of the substrate. (Baur’488 at c.5, ll.30-33; emphasis on Figure 9). The Examiner finds that Baur’488 teaches the outmost sides of the layers of the active region 8 the contact connection 29 not being coplanar with the substrate 14. (Id. at c.5, ll.56-58, 61-64; see Figures 5, 9). 19
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a substrate with a top surface specifically being not less than 1.6 times an area of the active layer as described in Baur’488 in the light emitting device of the ‘353 ODP Claims, Abe’169 and Tachibana. 
A person of ordinary skill in the art would be motivated to provide a substrate with a top surface specifically being not less than 1.6 times an area of the active layer, since it provides a mechanism to concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction. (Id. at c.4, ll.27-38; c.5, ll.46-58). In other words, such a modification would have provided a light emitting device that successfully emits more photons/radiation, thereby increasing the luminous efficiency of the light emitting device. (Id. at c.6, ll.5-8).
This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (‘353 ODP Claims, Abe’169 and Tachibana) contained a “base” device (a light emitting device) upon which the claimed invention can be seen as an 

(2)  A finding that the prior art (Baur’488) contained a "comparable" device (a light emitting device) that has been improved in the same way as the claimed invention, i.e. the Baur’488 light emitting device utilizes a top surface specifically being not less than 1.6 times an area of the active layer; the contact layer having a widest width smaller than that of the substrate and larger than that of the epitaxial structure; and the transparent conductive layer and the substrate having outmost sidewalls which are not coplanar with each other in order to concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the ‘353 ODP Claims and Abe’169 light emitting device) and the results would have been predictable to one of ordinary skill in the art. Here, because the ‘353 ODP Claims, Abe’169 and Tachibana indicates that a light emitting device having a substrate with a top surface having an active layer thereon and Baur’488 teaches a manner for improving this, the results would be predictable. In other words, the Baur’488 successful implementation or providing a substrate with a top surface specifically being not less than 1.6 times an area of the active layer; the contact layer having a widest width smaller than that of the substrate and larger than that of the epitaxial structure; and the transparent conductive layer and the substrate having outmost sidewalls which are not coplanar with each other proves that the implementation is both successful and entirely predictable. In the ‘353 ODP Claims, Abe’169 and Tachibana, a light emitting device modified according to Baur’488 would be capable of incorporating a substrate with a top surface specifically being not less than 1.6 times an area of the active layer; the contact layer having a widest width smaller than that of the substrate and larger than that of the epitaxial structure; and the transparent conductive layer and the substrate having outmost sidewalls which are not coplanar with each other to carry out the function of concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction, as evidenced by the success in the Baur’488 light emitting device.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of Baur’488. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art light emitting device of the ‘353 ODP Claims, Abe’169 and Tachibana and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction including a substrate with a top surface being larger than the area of the active layer; the contact layer having a widest width smaller than that of the substrate and larger than that of the epitaxial structure; and the transparent conductive layer and the substrate having outmost sidewalls which are not coplanar with each other in the ‘353 ODP Claims, Abe’169 and Tachibana would positively provide a means to carry out, in addition to the emission of photons/radiation from a light emitting device, a new function of concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction, since such functionality is taught to be highly desirable by Baur’488, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to the limitations of claims 2-4, 14 and 16, the Examiner finds that Baur’488 teaches the radiation-emitting chip having a specifically designed substrate 14 to provide increased luminous efficiency. 20
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the various claim requirement features as described in Baur’488 in the light-emitting device of the ‘353 ODP Claims, Abe’169, Tachibana and Baur’488. 21

With respect to the limitations of claims 6, 8, 9, 12, 18 and 20, the Examiner finds that Abe’169 teaches a lighting emitting device comprising a transparent substrate 1 having a transparent conductive layer 2 being directly in contact with the transparent substrate 1 in which 2 may be divided into two respective first and second transparent layers. 22
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the various claim requirement features as described in Abe’169 and Tachibana in the light-emitting device of the ‘353 ODP Claims, Abe’169, Tachibana and Baur’488. 23

Claims 5 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘353 ODP Claims of the ‘353 Patent in view of Baur’488, Abe’169 and Tachibana as applied to claims 1-4, 6-12, 14, 16, 18 and 20 above, and further in view of Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”). 
The Examiner finds that ‘353 ODP Claims, Baur’488, Abe’169 and Tachibana discloses all the limitations, as previously set forth, except for specifically calling for the top surface and the bottom surface of a substrate substantially having the same width; and a trench between the first electrode and the active layer.
However, a light emitting device comprising the top surface and the bottom surface of a substrate substantially having the same width; and a trench between the first electrode and the active layer is known in the art. The Examiner finds that Hsieh’981, for example, teaches a substrate (sapphire transparent substrate 10 or glass 810) having top and bottom surface areas which are larger than the area of the (MCW) layer 14, 816. (Hsieh’981 emphasis on Figures 1, 8). In addition, the Examiner finds that Hsieh’981 discloses the top and bottom surface areas of 10 or glass 810) having the same width. (Id.). The Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having a trench arranged between the second electrode 20, 820 and the MCW layer 14, 816. (Id. at ¶¶ 0009, 0019-0020, 0023; see Figures 1, 8).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the top surface and the bottom surface of a substrate substantially having the same width; and a trench between the first electrode and the active layer as described in Hsieh’981 in the light emitting device of the ‘353 ODP Claims, Baur’488, Abe’169 and Tachibana. 
A person of ordinary skill in the art would be motivated to provide the top surface and the bottom surface of a substrate substantially having the same width; and a trench between the first electrode and the active layer, since it is easier to manufacture, less expensive to manufacture, and provides an overall brighter LED. (Id. at ¶ 0024). In other words, such a modification would have provided a light emitting device that successfully emits more photons/radiation while decreasing manufacturing costs, thereby increasing the effectiveness of the light emitting device. (Id.)

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘353 ODP Claims of the ‘353 Patent in view of Baur’488, Abe’169 and Tachibana as applied to claims 1-4, 6-12, 14, 16, 18 and 20 above, and further in view of Yang et al. (U.S. Publication No. 2002/0105003) (“Yang”). 24

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘353 ODP Claims of the ‘353 Patent in view of Baur’488, Abe’169 and Tachibana as applied to claims 1-4, 6-12, 14, 16, 18 and 20 above, and further in view of Shimizu et al. (U.S. Publication No. 2003/0189829) (“Shimizu”). 25

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘353 ODP Claims of the ‘353 Patent in view of Baur’488, Abe’169 and Tachibana as applied to claims 1-4, 6-12, 14, 16, 18 and 20 above, and further in view of Lin et al. (U.S. Patent No. 6,462,358) (“Lin”). 26

U.S. Patent No. 10,224,455
Claims 1-11 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-17, respectively, (“‘455 ODP Claims”) of U.S. Patent No. 10,224,455 (“‘455 Patent”).
Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1-11 and 14-17 are identical or similar and/or covered by the ‘455 ODP Claims. The Examiner finds that claims 1-11 and 14-17 of the ‘342 Continuation Application have essentially the same claim requirements as the ‘455 ODP Claims, just somewhat broader and narrower. In addition, where claims 1-11 and 14-17 of the ‘342 Continuation Application and the ‘455 ODP Claims are not exactly the same, the Examiner finds ‘455 ODP Claims.

Claims 12, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘455 ODP Claims of the ‘455 Patent in view of Abe et al. (U.S. International Publication No. WO 00/27169) (“Abe’169”). 
The Examiner finds that ‘455 ODP Claims discloses all the limitations, as previously set forth, except for specifically calling for the first electrode and the second electrode being disposed on an opposite side of the second transparent layer corresponding to the first transparent layer; the first transparent layer comprising the silicone; and the first transparent layer having a thickness which is smaller than that of the substrate.
However, a light emitting device comprising a first electrode and a second electrode being disposed on an opposite side of the second transparent layer corresponding to the first transparent layer is known in the art. The Examiner finds that Abe’169, for example, teaches the bus electrode 5 and the rear electrode 3 being disposed on the opposite side of the transparent ITO conductive layer 3 with the transparent ITO conductive layer comprising two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer. (Abe’169 at p.7, ll.1-25; p.11, ll.9-18; p.13, l.14 - p.14, l.9; see Figures 1, 2).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first electrode and a second electrode being disposed on an opposite side of the second transparent layer Abe’169 in the light emitting device of the ‘455 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a first electrode and a second electrode being disposed on an opposite side of the second transparent layer corresponding to the first transparent layer, since it provides a mechanism to electrically isolate the buss electrode form the active layer and rear electrode. (Id. at p.7, ll.21-24). In other words, such a modification would have provided a more electrically stable light emitting device, thereby increasing the longevity of the light emitting device. (Id.)

Similarly, a light emitting device comprising a first transparent layer comprising the silicone; and the first transparent layer having a thickness which is smaller than that of the substrate is known in the art.
The Examiner finds that Abe’169, for example, teaches a light emitting device comprising a transparent substrate 1 having a transparent conductive layer 2 being directly in contact with the transparent substrate 1. (Abe’169 at p.11, ll.10-15; see Figure 2). The Examiner finds that the transparent conductive layer 2 may be formed on the transparent substrate several ways including: 1) formed directly on the transparent substrate; 2) a primer layer first formed on the transparent substrate and the ITO layer formed on the primer layer; 3) a corona of silicon oxide similarly first formed on the transparent substrate for facilitating the adhesion of the ITO layer on the silicon oxide layer; and 4) the ITO film being transferred to the surface of the transparent substrate through a transparent adhesive. (Id. at p.13, l.14 - p.14, l.4). The Examiner finds that Abe’169 teaches the ITO amorphous transparent conductive interface layer being 4. (Id. at p.13, l.24 - p.14, l.4). 
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate, with the transparent conductive adhesive agent comprising silicone; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer as described in Abe’169 in the light emitting device of the‘455 ODP Claim. 27

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘455 ODP Claims of the ‘455 Patent in view of Yang et al. (U.S. Publication No. 2002/0105003) (“Yang”). 28

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘455 ODP Claims of the ‘455 Patent in view of Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”). 
The Examiner finds that ‘455 ODP Claims discloses all the limitations, as previously set forth, except for specifically calling for a trench between the first electrode and the active layer.
Hsieh’981, for example, teaches a substrate (sapphire transparent substrate 10 or glass 810) having top and bottom surface areas which are larger than the area of the (MCW) layer 14, 816. (Hsieh’981 emphasis on Figures 1, 8). In addition, the Examiner finds that Hsieh’981 discloses the top and bottom surface areas of the substrate (sapphire transparent substrate 10 or glass 810) having the same width. (Id.). The Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having a trench arranged between the second electrode 20, 820 and the MCW layer 14, 816. (Id. at ¶¶ 0009, 0019-0020, 0023; see Figures 1, 8).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a trench between the first electrode and the active layer as described in Hsieh’981 in the light emitting device of the ‘455 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a trench between the first electrode and the active layer, since it is easier to manufacture, less expensive to manufacture, and provides an overall brighter LED. (Id. at ¶ 0024). In other words, such a modification would have provided a light emitting device that successfully emits more photons/radiation while decreasing manufacturing costs, thereby increasing the effectiveness of the light emitting device. (Id.)


Claim Rejections – 35 USC § 102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. (U.S. Publication No. 2010/0159622) (“Hsieh’622”). 29

With respect to the limitations of claim 1-20, Hsieh’622 has the same specification as the present invention and clearly anticipates the claims. If applicant argues that Hsieh’622 does not anticipate any claim, then clearly written description support will be lacking for such claim and applicant should therefore expect such a rejection.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
Claims 1-12, 14, 16 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”) in view of Baur et al. (U.S. Patent No. 6,897,488) (“Baur’488”), Abe et al. (U.S. International Publication No. WO 00/27169 (“Abe’169”) and Tachibana et al. (U.S. Publication No. 2005/0076945) (“Tachibana”).
With respect to the limitations of claim 1, Hsieh’981 discloses

A light-emitting device, comprising:

The Examiner finds that Hsieh’981 discloses a light emitting diode 1, 8 and method of manufacturing the light emitting diode. (Hsieh’981 at Title; Abstract; ¶¶ 0019-0020, 0023; claims 3, 6; see Figures 1-3, 8).
an epitaxial structure comprising an active layer;

The Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having an epitaxial structure (combination layer 12-16, 18 or combination layer 814-817) comprising an explicit multiple quantum well (MCW) layer 14, 816 that emits light. (Id.)

a substrate, passable to light from the epitaxial structure, and having a top surface being not less than 1.6 times an area of the active layer;

The Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having a substrate (sapphire transparent substrate 10 or glass 810) that allows light produced by the epitaxial structure (combination layer 12-16, 18 or combination layer 814-817) to pass Id.) The Examiner finds that Hsieh’981 discloses the substrate (sapphire transparent substrate 10 or glass 810) having a top surface area being larger than the area of the MCW layer 14, 816. (Id.; emphasis on Figures 1, 8).
While Hsieh’981 discloses all the limitations as set forth above, including a substrate having a top surface area being larger than the area of the (MCW) layer, Hsieh’981 is silent to specifically calling for the top surface of the substrate specifically being not less than 1.6 times an area of the active layer.
However, a light emitting device having a substrate with a top surface specifically being not less than 1.6 times an area of the active layer is known in the art. The Examiner finds that Baur’488, for example, teaches radiation-emitting chip having a substrate with a top surface specifically not being less than 1.6 times the area of the active layer. (Baur’488 at c.4, ll.39-43; c.5, ll.46-54; see Figure 5). Specifically, the Examiner finds that Baur’488 teaches the device having a base area of 400µm x 400µm and a pn junction of 120µm x 120µm with the reflection at the mirror area being 90% and the reflection at the contact area being 80%. In this configuration, the Examiner finds that Baur’488 teaches that 42% of the emitted photons were able to leave the chip. (Id.). Similarly, the Examiner finds that Baur’488 teaches variations of the angle of inclination providing further efficiencies. (Id. at c.5, ll.56-58, 61-64). 
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a substrate with a top surface specifically being not less than 1.6 times an area of the active layer as described in Baur’488 in the light emitting device of Hsieh’981. 
A person of ordinary skill in the art would be motivated to provide a substrate with a top surface specifically being not less than 1.6 times an area of the active layer, since it provides a Id. at c.4, ll.27-38; c.5, ll.46-58). In other words, such a modification would have provided a light emitting device that successfully emits more photons/radiation, thereby increasing the luminous efficiency of the light emitting device. (Id. at c.6, ll.5-8).
This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (Hsieh’981) contained a “base” device (a light emitting device) upon which the claimed invention can be seen as an “improvement” for including a substrate with a top surface specifically being not less than 1.6 times an area of the active layer in order to increase the luminous efficiency of the light emitting device.

(2)  A finding that the prior art (Baur’488) contained a "comparable" device (a light emitting device) that has been improved in the same way as the claimed invention, i.e. the Baur’488 light emitting device utilizes a top surface specifically being not less than 1.6 times an area of the active layer in order to concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the Hsieh’981 light emitting device) and the results would have been predictable to one of ordinary skill in the art. Here, because Hsieh’981 indicates that a light emitting device having a substrate with a top surface being larger than the area of the active layer and Baur’488 teaches a manner for improving this, the results would be predictable. In other words, the Baur’488 successful implementation or providing a substrate with a top surface specifically being not less than 1.6 times an area of the active layer proves that the implementation is both successful and entirely predictable. In Hsieh’981, a light emitting device modified according to Baur’488 would be capable of incorporating a substrate with a top surface specifically being not less than 1.6 times an area of the active layer to carry out the function of concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction, as evidenced by the success in the Baur’488 light emitting device.

Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction including a substrate with a top surface being larger than the area of the active layer) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Baur’488. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art light emitting device of Hsieh’981 and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction including a substrate with a top surface being larger than the area of the active layer in Hsieh’981 would positively provide a means to carry out, in addition to the emission of photons/radiation from a light emitting device, a new function of concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction, since such functionality is taught to be highly desirable by Baur’488, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

a first transparent layer, directly connected to the substrate and comprising a widest width smaller than that of the substrate and larger than that of the epitaxial structure;

a second transparent layer, made of oxygen and only one metallic element, arranged between the first transparent layer and the epitaxial structure; and

The Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having a transparent indium tin oxide (ITO) amorphous interface layer 11, 811 being formed on the substrate 10, 810. (Hsieh’981 at Abstract; ¶¶ 0019-0020, 0023; claims 3, 6; see Figures 1-3, 8). The Examier finds that Hsieh’981 discloses that a “transparent conductor layer of adhesive” can be used for the interface instead of a single-crystal interface, etc. (Id. at ¶ 0025). The Examiner finds that that Hsieh’981 discloses that the amorphous interface layer can made of “at least one selected from a group comprising indium tin oxide, indium cadmium oxide, indium tin oxide, and transparent conductive adhesive agent.” (Id. at claims 3, 6). The Examiner finds that Hsieh’981 discloses that the amorphous interface layer 11, 811 being larger than the epitaxial structure (combination layer 12-16, 18 or combination layer 814-817). (Id.; see Figures 1, 8).
Baur’488 teaches the contact connection 29 between the active region 8 and the substrate 14 having a widest width smaller than that of the substrate. (Baur’488 at c.5, ll.30-33; emphasis on Figure 9).30
While Hsieh’981 and Baur’488 discloses all the limitations as set forth above, including an ITO amorphous transparent conductive interface layer being directly in contact with a substrate and the ITO amorphous transparent conductive interface layer potentially including a metal oxide and a transparent conductive agent; and the conductive interface layer having a widest width smaller than that of the substrate and larger than that of the epitaxial structure, Hsieh’981 and Baur’488 is silent to specifically calling for amorphous transparent conductive interface layer being two distinct layers (i.e., the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer); and the ITO amorphous transparent conductive interface layer being a single metal oxide instead of a two metal oxide.
However, providing a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer is known in the art. The Examiner finds that Abe’169, for example, teaches a light emitting device comprising a transparent substrate 1 having a transparent conductive layer 2 being directly in contact with the transparent substrate 1. (Abe’169 at p.11, ll.10-15; see Figure 2). The Examiner finds that the transparent conductive layer 2 may be formed on the transparent  the ITO layer formed on the primer layer; 3) a corona of silicon oxide similarly first formed on the transparent substrate for facilitating the adhesion of the ITO layer on the silicon oxide layer; and 4) the ITO film being transferred to the surface of the transparent substrate through a transparent adhesive. (Id. at p.13, l.14 - p.14, l.4). The Examiner finds that Abe’169 teaches the ITO amorphous transparent conductive interface layer being formed between the primer, corona of silicon oxide or transparent adhesive layer and the active luminescent layer 4. (Id. at p.13, l.24 - p.14, l.4).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer as described in Abe’169 in the light emitting device of Hsieh’981 and Baur’488. 
A person of ordinary skill in the art would be motivated to provide a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer, since it provides a mechanism to prepare the surface of the substrate for the ITO layer and facilitate adhesion of the ITO layer to the substrate. (Id. at p.13, ll.24-29; p.14, ll.1-3). In other words, such a modification would have provided a Id.)
This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (Hsieh’981 and Baur’488) contained a “base” device (a light emitting device) upon which the claimed invention can be seen as an “improvement” for including a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer in order to better facilitate connection of the transparent conductive layer.

(2)  A finding that the prior art (Abe’169) contained a "comparable" device (a light emitting device) that has been improved in the same way as the claimed invention, i.e. the Abe’169 light emitting device utilizes a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer in order to prepare the surface of the substrate for the ITO layer and facilitate adhesion of the ITO layer to the substrate.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the Hsieh’981 and Baur’488 light emitting device) and the results would have been predictable to one of ordinary skill in the art. Here, because Hsieh’981 and Baur’488 indicates that an ITO transparent conductive layer can be used for providing an connection between substrate and the epitaxial structure and Abe’169 teaches a manner for improving this, the results would be predictable. In other words, the Abe’169 successful implementation or providing a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer proves that the implementation is both successful and entirely predictable. In Hsieh’981 and Baur’488, a light emitting device modified according to Abe’169 would be capable of incorporating a transparent conductive layer that comprises two layers Abe’169 light emitting device.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (preparing the surface of the substrate for the ITO layer and facilitating adhesion of the ITO layer to the substrate including a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Abe’169. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art light emitting device of Hsieh’981 and Baur’488 and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that preparing the surface of the substrate for the ITO layer and facilitating adhesion of the ITO layer to the substrate including a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer in Hsieh’981 and Baur’488 would positively provide a means to carry out, Abe’169, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

In addition, utilizing a single metal oxide transparent conductive interface layer instead of ITO transparent conductive interface layer (i.e., two-metal oxide) is known in the art. The Examiner finds that Tachibana, for example, teaches the equivalence of using ITO, tin oxide and zinc oxide for transparent conductive films. (Tachibana at ¶ 0065). However, the Examiner finds that Tachibana teaches ITO being lower in specific resistance and SnO2 being greater in chemical stability. In addition, the Examiner finds that Tachibana teaches zinc oxide having an advantage because it is lower in material costs.
i.e., an only one-metal oxide) instead ITO (i.e., two-metal oxide) as described in Tachibana in the light emitting device of Hsieh’981, Baur’488 and Abe’169.
A person of ordinary skill in the art would be motivated to provide a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”), since zinc oxide is lower in material costs than ITO. (Id.) In other words, such a modification would have provided a light emitting device that costs less to produce, thereby increasing the cost-effectiveness of the light emitting device. (Id.)
This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (Hsieh’981, Baur’488 and Abe’169) contained a “base” device (a light emitting device) upon which the claimed invention can be seen as an “improvement” for including a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”) in order to decrease material costs.

(2)  A finding that the prior art (Tachibana) contained a "comparable" device (a solar device) that has been improved in the same way as the claimed invention, i.e. the Tachibana solar device utilizes a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”) in order to decrease the manufacturing costs of the device.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the Hsieh’981, Baur’488 and Abe’169 light emitting device) and the results would have been predictable to one of ordinary Hsieh’981, Baur’488 and Abe’169 indicates that an ITO transparent conductive layer can be used for providing an connection between substrate and the epitaxial structure and Tachibana teaches a manner for improving this, the results would be predictable. In other words, the Tachibana successful implementation or providing a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”) proves that the implementation is both successful and entirely predictable. In Hsieh’981, Baur’488 and Abe’169, a light emitting device modified according to Tachibana would be capable of incorporating a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”) to carry out the function of decreasing the manufacturing costs, as evidenced by the success in the Tachibana solar device.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (decreasing the manufacturing costs including a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”)) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Tachibana. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art light emitting device of Hsieh’981, Baur’488 and Abe’169 and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that decreasing the manufacturing costs including a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”) in Hsieh’981, Baur’488 and Abe’169 would positively provide a means to carry out, in addition to providing a connection between substrate and the epitaxial structure, a new function of decreasing the manufacturing costs, since such functionality is taught to be highly desirable by Tachibana, as set forth above.
KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

a first electrode arranged on the first transparent layer and the second transparent layer which are not covered by the active layer,

The Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having a second electrode 20, 820 being arranged on the transparent ITO amorphous interface layer 11. (Hsieh’981 at Abstract; ¶¶ 0019-0020, 0023; see Figures 1-3, 8).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged Abe’169 in the light emitting device of Hsieh’981, Baur’488, Abe’169 and Tachibana. 31

wherein the second transparent layer and the substrate have outmost sidewalls which are not coplanar with each other.

The Examiner finds that Baur’488 teaches the outmost sides of the layers of the active region 8 the contact connection 29 not being coplanar with the substrate 14. (Id. at c.5, ll.56-58, 61-64; see Figures 5, 9). 32
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a substrate and transparent conductive layer having outmost sidewalls that are not coplanar with each other as described in Baur’488 in the light emitting device of Hsieh’981, Baur’488, Abe’169 and Tachibana. 
A person of ordinary skill in the art would be motivated to provide a substrate and transparent conductive layer having outmost sidewalls that are not coplanar with each other, since it provides a mechanism to concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction. (Id. at c.4, ll.27-38; c.5, ll.46-58). In other words, such a modification would have provided a light emitting device that successfully emits more photons/radiation, thereby increasing the luminous efficiency of the light emitting device. (Id. at c.6, ll.5-8).
This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
A finding that the prior art (Hsieh’981, Baur’488, Abe’169 and Tachibana) contained a “base” device (a light emitting device) upon which the claimed invention can be seen as an “improvement” for including a substrate and transparent conductive layer having outmost sidewalls that are not coplanar with each other in order to increase the luminous efficiency of the light emitting device.

(2)  A finding that the prior art (Baur’488) contained a "comparable" device (a light emitting device) that has been improved in the same way as the claimed invention, i.e. the Baur’488 light emitting device utilizes a substrate and transparent conductive layer having outmost sidewalls that are not coplanar with each other in order to concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the Hsieh’981, Baur’488, Abe’169 and Tachibana light emitting device) and the results would have been predictable to one of ordinary skill in the art. Here, because Hsieh’981, Baur’488, Abe’169 and Tachibana indicates that a light emitting device having a substrate with a top surface being larger than the area of the active layer and Baur’488 teaches a manner for improving this, the results would be predictable. In other words, the Baur’488 successful implementation or providing a substrate and transparent conductive layer having outmost sidewalls that are not coplanar with each other proves that the implementation is both successful and entirely predictable. In Hsieh’981, Baur’488, Abe’169 and Tachibana, a light emitting device modified according to Baur’488 would be capable of incorporating a substrate and transparent conductive layer having outmost sidewalls that are not coplanar with each other to carry out the function of concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction, as evidenced by the success in the Baur’488 light emitting device.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction including a substrate and transparent Baur’488. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art light emitting device of Hsieh’981, Baur’488, Abe’169 and Tachibana and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction including a substrate and transparent conductive layer having outmost sidewalls that are not coplanar with each other in Hsieh’981, Baur’488, Abe’169 and Tachibana would positively provide a means to carry out, in addition to the emission of photons/radiation from a light emitting device, a new function of concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction, since such functionality is taught to be highly desirable by Baur’488, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be 


With respect to the limitations of claim 2, Hsieh’981, Baur’488, Abe’169 and Tachibana teaches and/or renders obvious
wherein the substrate comprises an inclined side surface.
As set forth supra, the Examiner finds that Baur’488 teaches the radiation-emitting chip having a specifically designed substrate 14 to provide increased luminous efficiency. (See § X.A.(2)  supra). The Examiner finds that Baur’488 specifically teaches the designed substrate 14 having inclined angles and varying them to change the radiation-emitting efficiency. (Baur’488 at c.4, ll.27-39; c.5, ll.56-58, 61-64; see Figures 5, 9).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a substrate comprising an inclined side surface as described in Baur’488 in the light emitting device of Hsieh’981, Baur’488, Abe’169 and Tachibana. 
A person of ordinary skill in the art would be motivated to provide a substrate comprising an inclined side surface, since it provides a mechanism to concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction. (Id. at c.4, ll.27-38; c.5, ll.46-58). In other words, such a modification would have provided a light emitting device that successfully emits more photons/radiation, thereby increasing the luminous efficiency of the light emitting device. (Id. at c.6, ll.5-8).
This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (Hsieh’981, Baur’488, Abe’169 and Tachibana) contained a “base” device (a light emitting device) upon which the claimed invention can be seen as an “improvement” for including a substrate comprising an inclined side surface in order to increase the luminous efficiency of the light emitting device.

(2)  A finding that the prior art (Baur’488) contained a "comparable" device (a light emitting device) that has been improved in the same way as the claimed invention, i.e. the Baur’488 light emitting device utilizes a substrate comprising an inclined side surface in order to concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the Hsieh’981, Baur’488, Abe’169 and Tachibana light emitting device) and the results would have been predictable to one of ordinary skill in the art. Here, because Hsieh’981, Baur’488, Abe’169 and Tachibana indicates that a light emitting device having a substrate with a top surface being larger than the area of the active layer and Baur’488 teaches a manner for improving this, the results would be predictable. In other words, the Baur’488 successful implementation or providing a substrate comprising an inclined side surface proves that the implementation is both successful and entirely predictable. In Hsieh’981, Baur’488, Abe’169 and Tachibana, a light emitting device modified according to Baur’488 would be capable of incorporating a substrate comprising an inclined side surface to carry out the function of concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction, as evidenced by the success in the Baur’488 light emitting device.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction including a substrate comprising an inclined side surface) was made part of the ordinary capabilities of one skilled in the art based Baur’488. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art light emitting device of Hsieh’981, Baur’488, Abe’169 and Tachibana and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction including a substrate comprising an inclined side surface in Hsieh’981, Baur’488, Abe’169 and Tachibana would positively provide a means to carry out, in addition to the emission of photons/radiation from a light emitting device, a new function of concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction, since such functionality is taught to be highly desirable by Baur’488, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to the limitations of claims 3-5, Hsieh’981, Baur’488, Abe’169 and Tachibana teaches and/or renders obvious
wherein the substrate has a bottom surface being not less than 1.6 times the area of the active layer (claim 3);

wherein the top surface and the bottom surface have different widths (claim 4); and

wherein the top surface and the bottom surface substantially have the same width (claim 5).

The Examiner finds that Hsieh’981 discloses the substrate (sapphire transparent substrate 10 or glass 810) having top and bottom surface areas which are larger than the area of the (MCW) layer 14, 816. (Id.; emphasis on Figures 1, 8). In addition, the Examiner finds that Hsieh’981 discloses the top and bottom surface areas of the substrate (sapphire transparent substrate 10 or glass 810) having the same width. (Id.)
As set forth above, the Examiner finds that Baur’488 teaches the radiation-emitting chip having a specifically designed substrate 14 to provide increased luminous efficiency. (See § X.A.(2)  supra). 
While Hsieh’981 discloses all the limitations as set forth above, including a substrate having top and bottom surface areas having the same width and being larger than the area of the (MCW) layer, Hsieh’981i Baur’488, Abe’169 and Tachibana is silent to specifically calling for the bottom surface of the substrate specifically being not less than 1.6 times an area of the active layer; and the top and bottom surfaces having different widths.
However, a light emitting device having a substrate with a bottom surface specifically being not less than 1.6 times an area of the active layer; and the top and bottom surfaces having different widths is known in the art. The Examiner finds that Baur’488, for example, teaches radiation-emitting chip having a substrate with a bottom surface specifically not being less than Baur’488 at c.4, ll.39-43; c.5, ll.46-54; see Figure 5). Specifically, the Examiner finds that Baur’488 teaches the device having a base area of 400µm x 400µm and a pn junction of 120µm x 120µm with the reflection at the mirror area being 90% and the reflection at the contact area being 80%. In this configuration, the Examiner finds that Baur’488 teaches that 42% of the emitted photons were able to leave the chip. (Id.). Similarly, the Examiner finds that Baur’488 teaches variations of the angle of inclination providing further efficiencies. (Id. at c.5, ll.56-58, 61-64). In addition, the Examiner finds that Baur’488 teaches the top and bottom surfaces of the substrate 14 having different widths. (Id.; see Figure 5).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a substrate with a bottom surface specifically being not less than 1.6 times an area of the active layer; and the top and bottom surfaces having different widths as described in Baur’488 in the light emitting device of Hsieh’981, Baur’488, Abe’169 and Tachibana. 
A person of ordinary skill in the art would be motivated to provide a substrate with a top surface specifically being not less than 1.6 times an area of the active layer; and the top and bottom surfaces having different widths, since it provides a mechanism to concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction. (Id. at c.4, ll.27-38; c.5, ll.46-58). In other words, such a modification would have provided a light emitting device that successfully emits more photons/radiation, thereby increasing the luminous efficiency of the light emitting device. (Id. at c.6, ll.5-8).
This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (Hsieh’981, Baur’488, Abe’169 and Tachibana) contained a “base” device (a light emitting device) upon which the claimed invention can be seen as an “improvement” for including a substrate with a bottom surface specifically being not less than 1.6 times an area of the active layer; and the top and bottom surfaces having different widths in order to increase the luminous efficiency of the light emitting device.

(2)  A finding that the prior art (Baur’488) contained a "comparable" device (a light emitting device) that has been improved in the same way as the claimed invention, i.e. the Baur’488 light emitting device utilizes a bottom surface specifically being not less than 1.6 times an area of the active layer; and the top and bottom surfaces having different widths in order to concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the Hsieh’981, Baur’488, Abe’169 and Tachibana light emitting device) and the results would have been predictable to one of ordinary skill in the art. Here, because Hsieh’981, Baur’488, Abe’169 and Tachibana indicates that a light emitting device having a substrate with a bottom surface being larger than the area of the active layer and Baur’488 teaches a manner for improving this, the results would be predictable. In other words, the Baur’488 successful implementation or providing a substrate with a bottom surface specifically being not less than 1.6 times an area of the active layer; and the top and bottom surfaces having different widths proves that the implementation is both successful and entirely predictable. In Hsieh’981, Baur’488, Abe’169 and Tachibana, a light emitting device modified according to Baur’488 would be capable of incorporating a substrate with a bottom surface specifically being not less than 1.6 times an area of the active layer; and the top and bottom surfaces having different widths to carry out the function of concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction, as evidenced by the success in the Baur’488 light emitting device.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction including a substrate with a bottom surface Baur’488. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art light emitting device of Hsieh’981, Baur’488, Abe’169 and Tachibana and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction including a substrate with a bottom surface being larger than the area of the active layer; and the top and bottom surfaces having different widths in Hsieh’981, Baur’488, Abe’169 and Tachibana would positively provide a means to carry out, in addition to the emission of photons/radiation from a light emitting device, a new function of concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction, since such functionality is taught to be highly desirable by Baur’488, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be 


With respect to the limitations of claim 6, Hsieh’981, Baur’488, Abe’169 and Tachibana teaches and/or renders obvious
wherein the active layer is narrower than the second transparent layer.

The Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having the MCW layer 14, 816 being narrower than the transparent ITO amorphous interface layer 11, 811. 
In addition, the Examiner finds that Tachibana teaches the equivalence of using ITO, tin oxide and zinc oxide for transparent conductive films. (Tachibana at ¶ 0065). However, the Examiner finds that Tachibana teaches ITO being lower in specific resistance and SnO2 being greater in chemical stability. In addition, the Examiner finds that Tachibana teaches zinc oxide having an advantage because it is lower in material costs.
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer as described in Abe’169 in the light emitting device of Hsieh’981 and Baur’488. 33
i.e., an only one-metal oxide) instead ITO (i.e., two-metal oxide) as described in Tachibana in the light emitting device of Hsieh’981, Baur’488 and Abe’169. 34

With respect to the limitations of claim 7, Hsieh’981, Baur’488, Abe’169 and Tachibana teaches and/or renders obvious
wherein the substrate is made of a nonsemiconductor material.

The Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 being either a sapphire transparent substrate 10 or glass 810. (Hsieh’981 at Abstract; ¶¶ 0019-0020, 0023; claims 3, 6; see Figures 1-3, 8)

With respect to the limitations of claim 8, Hsieh’981, Baur’488, Abe’169 and Tachibana teaches and/or renders obvious
wherein the second transparent layer comprises a metal oxide.

As set forth supra, the Examiner finds the ‘the second transparent layer comprises a metal oxide” as recited in claim 8 is indefinite. (See § VII.B supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘second transparent layer comprises a metal oxide’ as being the same oxygen and only one metallic element combination from the preceding claim.
Hsieh’981 discloses the light emitting diode 1, 8 having the transparent amorphous interface layer 11, 811 being made of ITO or other metal oxides. (Hsieh’981 at Abstract; ¶¶ 0019, 0023; claims 3, 6).
The Examiner finds that Abe’169 teaches a light emitting device comprising a transparent substrate 1 having a transparent conductive layer 2 being directly in contact with the transparent substrate 1. (Abe’169 at p.11, ll.10-15; see Figure 2). The Examiner finds that the transparent conductive layer 2 may be formed on the transparent substrate several ways including: 1) formed directly on the transparent substrate; 2) a primer layer first formed on the transparent substrate and the ITO layer formed on the primer layer; 3) a corona of silicon oxide similarly first formed on the transparent substrate for facilitating the adhesion of the ITO layer on the silicon oxide layer; and 4) the ITO film being transferred to the surface of the transparent substrate through a transparent adhesive. (Id. at p.13, l.14 - p.14, l.4). The Examiner finds that Abe’169 teaches the ITO amorphous transparent conductive interface layer being formed between the primer, corona of silicon oxide or transparent adhesive layer and the active luminescent layer 4. (Id. at p.13, l.24 - p.14, l.4).
In addition, the Examiner finds that Tachibana teaches the equivalence of using ITO, tin oxide and zinc oxide for transparent conductive films. (Tachibana at ¶ 0065). However, the Examiner finds that Tachibana teaches ITO being lower in specific resistance and SnO2 being greater in chemical stability. In addition, the Examiner finds that Tachibana teaches zinc oxide having an advantage because it is lower in material costs.
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the Abe’169 in the light emitting device of Hsieh’981 and Baur’488. 35
In addition, the Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transparent conductive layer that is made of zinc oxide (i.e., an only one-metal oxide) instead ITO (i.e., two-metal oxide) as described in Tachibana in the light emitting device of Hsieh’981, Baur’488 and Abe’169. 36

With respect to the limitations of claim 9, Hsieh’981, Baur’488, Abe’169 and Tachibana teaches and/or renders obvious
wherein the first transparent layer has a thickness [is] smaller than that of the second transparent layer.

The Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having the transparent ITO amorphous interface layer 11, 811. (Hsieh’981 at Abstract; ¶¶ 0019-0020, 0023; claims 3, 6; see Figures 1-3, 8).
The Examiner finds that Abe’169 teaches a light emitting device comprising a transparent substrate 1 having a transparent conductive layer 2 being directly in contact with the transparent substrate 1. (Abe’169 at p.11, ll.10-15; see Figure 2). The Examiner finds that the transparent 2 may be formed on the transparent substrate several ways including: 1) formed directly on the transparent substrate; 2) a primer layer first formed on the transparent substrate and the ITO layer formed on the primer layer; 3) a corona of silicon oxide similarly first formed on the transparent substrate for facilitating the adhesion of the ITO layer on the silicon oxide layer; and 4) the ITO film being transferred to the surface of the transparent substrate through a transparent adhesive. (Id. at p.13, l.14 - p.14, l.4). The Examiner finds that Abe’169 teaches the ITO amorphous transparent conductive interface layer being formed between the primer, corona of silicon oxide or transparent adhesive layer and the active luminescent layer 4. (Id. at p.13, l.24 - p.14, l.4). The Examiner finds that Abe’169 teaches the primer and corona of silicon oxide layer (i.e., first transparent layer) being between 0.1 and 100 μm and the transparent ITO amorphous interface layer (i.e., second transparent layer) being between 0.01 and 1000 μm.
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate, with a thickness between being between 0.1 and 100 μm; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer, with a thickness between being between 0.10 and 1000 μm as described in Abe’169 in the light emitting device of Hsieh’981 and Baur’488. 37

With respect to the limitations of claim 10, Hsieh’981, Baur’488, Abe’169 and Tachibana teaches and/or renders obvious
wherein the first electrode is separated from the active layer.

The Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having the second electrode 20, 820 being arranged separately from the MCW layer 14, 816. (Hsieh’981 at ¶¶ 0019-0020, 0023; claims 3, 6; see Figures 1-3, 8; emphasis on Figures 1, 8).

With respect to the limitations of claim 11, Hsieh’981, Baur’488, Abe’169 and Tachibana teaches and/or renders obvious
further comprising a second electrode arranged on the epitaxial structure.

The Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having a first electrode 19, 819 being arranged on the MCW layer 14, 816. (Hsieh’981 at; ¶¶ 0019-0020, 0023; claims 3, 6; see Figures 1-3, 8).

With respect to the limitations of claim 12, Hsieh’981, Baur’488, Abe’169 and Tachibana teaches and/or renders obvious
wherein the first electrode and the second electrode disposed on an opposite side of the second transparent layer corresponding to the first transparent layer.

The Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having the second electrode 20, 820 and the first electrode 19, 819 being disposed on the transparent ITO amorphous interface layer 11, 811. (Hsieh’981 at ¶¶ 0019-0020, 0023; claims 3, 6; see Figures 1-3, 8).
Abe’169 teaches the bus electrode 5 and the rear electrode 3 being disposed on the opposite side of the transparent ITO conductive layer 3 with the transparent ITO conductive layer comprising two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer. (Abe’169 at p.7, ll.1-25; p.11, ll.9-18; p.13, l.14 - p.14, l.9; see Figures 1, 2).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first electrode and a second electrode being disposed on an opposite side of the second transparent layer corresponding to the first transparent layer as described in Abe’169 in the light emitting device of Baur’488, Abe’169 and Tachibana. 
A person of ordinary skill in the art would be motivated to provide a first electrode and a second electrode being disposed on an opposite side of the second transparent layer corresponding to the first transparent layer, since it provides a mechanism to electrically isolate the buss electrode form the active layer and rear electrode. (Id. at p.7, ll.21-24). In other words, such a modification would have provided a more electrically stable light emitting device, thereby increasing the longevity of the light emitting device. (Id.)

With respect to the limitations of claims 14 and 16, Hsieh’981, Baur’488, Abe’169 and Tachibana teaches and/or renders obvious
further comprising a reflective layer associated with the substrate and has a width greater than the epitaxial structure (claim 14); and

further comprising a reflective layer arranged under the active layer (claim 

The Examiner that Baur’488 teaches a radiation-emitting chip having a substrate (i.e., 14) with a mirror layer 6 placed along the base area 5 of the coupling out window 14 under the active region 8. (Baur’488 at c.1, ll.50-53, 60-63; c.3, ll.35-49, 53-56; c.4, ll.10-12; c.5, ll.46-54; see Figure 5). The Examiner finds that Baur’488 further teaches the width of the mirror layer being greater than the width of the active layer. (Id. at c.1, ll.50-53, 60-63; see Figure 5).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a mirror layer placed under the active region and along the base area of the substrate with a width greater than the width of the active layer as described in Baur’488 in the light emitting device of Hsieh’981, Baur’488, Abe’169 and Tachibana. 
A person of ordinary skill in the art would be motivated to provide a mirror layer placed under the active region and along the base area of the substrate with a width greater than the width of the active layer, since it provides a mechanism to concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction. (Id. at c.4, ll.27-38; c.5, ll.46-58). In other words, such a modification would have provided a light emitting device that successfully emits more photons/radiation, thereby increasing the luminous efficiency of the light emitting device. (Id. at c.6, ll.5-8).
This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
Hsieh’981, Baur’488, Abe’169 and Tachibana) contained a “base” device (a light emitting device) upon which the claimed invention can be seen as an “improvement” for including a mirror layer placed under the active region and along the base area of the substrate with a width greater than the width of the active layer in order to increase the luminous efficiency of the light emitting device.

(2)  A finding that the prior art (Baur’488) contained a "comparable" device (a light emitting device) that has been improved in the same way as the claimed invention, i.e. the Baur’488 light emitting device utilizes a mirror layer placed under the active region and along the base area of the substrate with a width greater than the width of the active layer in order to concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the Hsieh’981, Baur’488, Abe’169 and Tachibana light emitting device) and the results would have been predictable to one of ordinary skill in the art. Here, because Hsieh’981, Baur’488, Abe’169 and Tachibana indicates that a light emitting device having a substrate with a base surface being larger than the area of the active layer and Baur’488 teaches a manner for improving this, the results would be predictable. In other words, the Baur’488 successful implementation or providing a mirror layer placed under the active region and along the base area of the substrate with a width greater than the width of the active layer proves that the implementation is both successful and entirely predictable. In Hsieh’981, Baur’488, Abe’169 and Tachibana, a light emitting device modified according to Baur’488 would be capable of incorporating a mirror layer placed under the active region and along the base area of the substrate with a width greater than the width of the active layer to carry out the function of concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction, as evidenced by the success in the Baur’488 light emitting device.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction including a mirror layer placed under the active region and along the base area of the substrate with a width greater than the width of the active layer) was made part of the ordinary capabilities of one skilled in the art based upon the Baur’488. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art light emitting device of Hsieh’981, Baur’488, Abe’169 and Tachibana and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction including a mirror layer placed under the active region and along the base area of the substrate with a width greater than the width of the active layer in Hsieh’981, Baur’488, Abe’169 and Tachibana would positively provide a means to carry out, in addition to the emission of photons/radiation from a light emitting device, a new function of concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction, since such functionality is taught to be highly desirable by Baur’488, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to the limitations of claim 18, Hsieh’981, Baur’488, Abe’169 and Tachibana teaches and/or renders obvious
wherein the first transparent layer comprising the silicone.

The Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having a transparent indium tin oxide (ITO) amorphous interface layer 11, 811 being formed on the substrate 10, 810. (Hsieh’981 at Abstract; ¶¶ 0019-0020, 0023; claims 3, 6; see Figures 1-3, 8).
The Examiner finds that Abe’169 teaches a light emitting device comprising a transparent substrate 1 having a transparent conductive layer 2 being directly in contact with the transparent substrate 1. (Abe’169 at p.11, ll.10-15; see Figure 2). The Examiner finds that the transparent conductive layer 2 may be formed on the transparent substrate several ways including: 1) formed directly on the transparent substrate; 2) a primer layer first formed on the transparent substrate and the ITO layer formed on the primer layer; 3) a corona of silicon oxide similarly first formed on the transparent substrate for facilitating the adhesion of the ITO layer on the silicon oxide layer; and 4) the ITO film being transferred to the surface of the transparent substrate through a transparent adhesive. (Id. at p.13, l.14 - p.14, l.4). The Examiner finds that Abe’169 teaches the ITO amorphous transparent conductive interface layer being formed between the primer, corona of silicon oxide or transparent adhesive layer and the active luminescent layer 4. (Id. at p.13, l.24 - p.14, l.4). 
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate, with the transparent Abe’169 in the light emitting device of Hsieh’981, Baur’488, Abe’169 and Tachibana. 38

With respect to the limitations of claim 19, Hsieh’981, Baur’488, Abe’169 and Tachibana teaches and/or renders obvious
further comprising a trench between the first electrode and the active layer.

The Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having a trench arranged between the second electrode 20, 820 and the MCW layer 14, 816. (Hsieh’981 at ¶¶ 0009, 0019-0020, 0023; see Figures 1, 8).

With respect to the limitations of claim 20, Hsieh’981, Baur’488, Abe’169 and Tachibana teaches and/or renders obvious
wherein the first transparent layer has a thickness which is smaller than that of the substrate.

The Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having the transparent ITO amorphous interface layer 11, 811 being formed on the substrate 10, 810. (Hsieh’981 at Abstract; ¶¶ 0019-0020, 0023; claims 3, 6; see Figures 1-3, 8).
The Examiner finds that Abe’169 teaches a light emitting device comprising a transparent substrate 1 having a transparent conductive layer 2 being directly in contact with the transparent substrate 1. (Abe’169 at p.11, ll.10-15; see Figure 2). The Examiner finds that the transparent 2 may be formed on the transparent substrate several ways including: 1) formed directly on the transparent substrate; 2) a primer layer first formed on the transparent substrate and the ITO layer formed on the primer layer; 3) a corona of silicon oxide similarly first formed on the transparent substrate for facilitating the adhesion of the ITO layer on the silicon oxide layer; and 4) the ITO film being transferred to the surface of the transparent substrate through a transparent adhesive. (Id. at p.13, l.14 - p.14, l.4). The Examiner finds that Abe’169 teaches the ITO amorphous transparent conductive interface layer being formed between the primer, corona of silicon oxide or transparent adhesive layer and the active luminescent layer 4. (Id. at p.13, l.24 - p.14, l.4). The Examiner finds that Abe’169 teaches the primer and corona of silicon oxide layer (i.e., first transparent layer) being between 0.1 and 100 μm, the transparent ITO amorphous interface layer (i.e., second transparent layer) being between 0.01 and 1000 μm, and the substrate being between 10 and 1000 μm.
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate, with a thickness between being between 0.1 and 100 μm; the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer, with a thickness between being between 0.10 and 1000 μm, and the substrate being between 10 and 1000 μm as described in Abe’169 in the light emitting device of Hsieh’981, Baur’488, Abe’169 and Tachibana. 39

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”) in view of Baur et al. (U.S. Patent No. 6,897,488) (“Baur’488”), Abe et al. (U.S. International Publication No. WO 00/27169) (“Abe’169”) and Tachibana et al. (U.S. Publication No. 2005/0076945) (“Tachibana”) as applied to claims 1-12, 14, 16 and 18-20 above, and further in view of Yang et al. (U.S. Publication No. 2002/0105003) (“Yang”).
With respect to the limitations of claim 13, and 
wherein the first electrode and the second electrode have different width

The Examiner finds that Hsieh’981, Baur’488, Abe’169 and Tachibana discloses all the limitations, as previously set forth, except for specifically calling for the first electrode and the second electrode having different widths.
However, a light emitting device comprising a first electrode and a second electrode having different widths is known in the art. The Examiner finds that Yang, for example, teaches a light emitting diode structure having first electrode 28 and a second electrode 30 having different widths. (Yang at ¶ 0022; see Figure 3).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first electrode and the second electrode having different widths as described in Yang in the light emitting device of Hsieh’981, Baur’488, Abe’169 and Tachibana. 
A person of ordinary skill in the art would be motivated to provide the first electrode and the second electrode having different widths, since it provides a mechanism to control the electrical contact resistance of the current through the light emitting device. In other words, such a modification would have provided a light emitting device that successfully controls the 
In addition, the Examiner finds it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first electrode and the second electrode to be at different widths, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The Examiner finds that instant ‘342 Continuation Application has not disclosed any criticality for the claim requirement. (See the ‘342 Continuation Application at p.4, ll.13-17, 27-29; p.7, 13-20; see Figures 2A-2C, 7A-7C).

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”) in view of Baur et al. (U.S. Patent No. 6,897,488) (“Baur’488”), Abe et al. (U.S. International Publication No. WO 00/27169) (“Abe’169”) and Tachibana et al. (U.S. Publication No. 2005/0076945) (“Tachibana”) as applied to claims 1-12, 14, 16 and 18-20 above, and further in view of Shimizu et al. (U.S. Publication No. 2003/0189829) (“Shimizu”).
With respect to the limitations of claim 15, and 
wherein the reflective layer is a distributed Bragg reflector (DBR)

The Examiner finds that Hsieh’981, Baur’488, Abe’169 and Tachibana discloses all the limitations, as previously set forth, except for specifically calling for the reflective layer being a distributed Bragg reflector (DBR).
Shimizu, for example, teaches a light emitting diode structure having Bragg reflector layer. (Shimizu at ¶ 0006;).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a reflective layer being a distributed Bragg reflector (DBR) as described in Shimizu in the light emitting device of Hsieh’981, Baur’488, Abe’169 and Tachibana. 
A person of ordinary skill in the art would be motivated to provide the reflective layer being a distributed Bragg reflector (DBR), since it provides a mechanism to deliver a specifically designed reflectivity at different wavelengths of light. In other words, such a modification would have provided a light emitting device that successfully provides the desired reflected wavelengths of light, thereby increasing the efficiency of the light emitting device. 
In addition, the Examiner finds that it would have been obvious to one have ordinary skill in the art at the time the invention was made to provide the reflective layer being a distributed Bragg reflector (DBR), since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of a matter of obvious design choice. In re Leshin, 125 USPQ 416. The Examiner finds that instant ‘342 Continuation Application has not disclosed any criticality for the claim requirement. (See the ‘342 Continuation Application at p.6, ll.10-15; emphasis at 14-15).

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”) in view of Baur et al. (U.S. Patent No. 6,897,488) (“Baur’488”), Abe et al. (U.S. International Publication No. WO 00/27169) (“Abe’169”) and Tachibana et al. (U.S. Publication No. 2005/0076945) (“Tachibana”) as applied to claims 1-12, 14, 16 and 18-20 above, and further in view of Lin et al. (U.S. Patent No. 6,462,358) (“Lin”).
With respect to the limitations of claim 17, and 
wherein the substrate has a thickness between 50 to 200 microns

The Examiner finds that Hsieh’981, Baur’488, Abe’169 and Tachibana discloses all the limitations, as previously set forth, except for specifically calling for the substrate having a thickness between 50 to 200 microns.
However, a light emitting device comprising a substrate having a thickness between 50 to 200 microns is known in the art. The Examiner finds that Lin, for example, teaches a light emitting diode structure having a transparent substrate 10 made of sapphire, glass, etc. to support the multilayer epitaxial structure 20 to prevent the LED from breaking during the process. (Lin at c.3, ll.39-46). The Examiner finds that Lin further teaches that, since the transparent substrate 10 is made of sapphire or glass, the transparent substrate 10 can be reduced to about 100 μm to provide a thin and small LED. (Id. at c.5, ll.4-8). 
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a substrate having a thickness between 50 to 200 microns as described in Lin in the light emitting device of Hsieh’981, Baur’488, Abe’169 and Tachibana 
A person of ordinary skill in the art would be motivated to provide a substrate having a thickness between 50 to 200 microns, since it provides a mechanism to incorporate all the strength of the materials in a small deliverable package. (Id. at c.3, ll.39-46; c.5, ll.4-8). In other words, such a modification would have successfully provided strong, cheap, thin and small light 
In addition, the Examiner finds it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate to have a thickness between 50 to 200 microns, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The Examiner finds that instant ‘342 Continuation Application has not disclosed any criticality for the claim requirement. (See the ‘342 Continuation Application at p.6, ll.3-4).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6,613,455 to Matsumoto et al. is another teaching of an LED comprising a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active.


Conclusion
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner. To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.

Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed. The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.

Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification. See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o). Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result. Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3). Should Applicant choose to amend the specification, 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Conferees:

/Ovidio Escalante/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                     /H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        
SJR
06/09/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner finds that Applicant filed a petition that was granted in the ‘999 CIP/DIV Application to claim priority to the ‘130 Div Application, ‘384 Con Application, ‘310 Reissue Application, ‘959 Application and TWPA ‘871 continuity chain. (See ‘999 CIP/DIV Application petition filing 08 July 2014; and petition decision issued 27 October 2014). However, as asserted herein, the Examiner finds insufficient support for the recited claimed subject matter in the ‘999 CIP/DIV Application alone, nor the ‘130 Div Application continuity chain. Thus, the instant the ‘130 Div Application is not designated a Bauman type continuation application.
        2 If Applicant can successfully transverse the Examiner’s finding that the ‘999 CIP/DIV Application and the‘558 Div Application continuity chain does not have sufficient support for the transparent substrate being just a “substrate,” the Examiner finds that, for examination purposes, the instant ‘342 Continuation Application, would then have an effective U.S. filing date of the ‘742 Application, i.e. 24 January 2007.
        3 See § X.A.(2), infra, for prima facie teachings of obviousness.
        4 See the 35 U.S.C. 103(a) rejection of claims 2-4, 14 and 16 over Hsieh’981¸ Baur’488, Abe’169 and Tachibana for prima facie teachings of claim requirements.
        5 See the 35 U.S.C. 103(a) rejection of claims 2-4, 14 and 16 over Hsieh’981¸ Baur’488, Abe’169 and Tachibana for prima facie teachings of obviousness.
        6 See the 35 U.S.C. 103(a) rejection of claims 6, 8, 9, 12, 18 and 20 over Hsieh’981¸ Baur’488, Abe’169 and Tachibana for prima facie teachings of claim requirements.
        7 See the 35 U.S.C. 103(a) rejection of claims 6, 8, 9, 12, 18 and 20 over Hsieh’981¸ Baur’488, Abe’169 and Tachibana for prima facie teachings of obviousness.
        8 See the 35 U.S.C. 103(a) rejection of claim 13 over Hsieh’981, Baur’488, Abe’169, Tachibana and Yang below for prima facie teachings of claim requirements and obviousness.
        9 See the 35 U.S.C. 103(a) rejection of claim 15 over Hsieh’981, Baur’488, Abe’169, Tachibana and Shimizu below for prima facie teachings of claim requirements and obviousness.
        10 See the 35 U.S.C. 103(a) rejection of claim 17 over Hsieh’981, Bau’488, Abe’169, Tachibana and Lin below for prima facie teachings of claim requirements and obviousness.
        11 See § X.A.(2), infra, for prima facie teachings of obviousness.
        12 See the 35 U.S.C. 103(a) rejection of claims 2-4, 14 and 16 over Hsieh’981¸ Baur’488, Abe’169 and Tachibana for prima facie teachings of claim requirements.
        13 See the 35 U.S.C. 103(a) rejection of claims 2-4, 14 and 16 over Hsieh’981¸ Baur’488, Abe’169 and Tachibana for prima facie teachings of obviousness.
        14 See the 35 U.S.C. 103(a) rejection of claims 6, 8, 9, 12, 18 and 20 over Hsieh’981¸ Baur’488, Abe’169 and Tachibana for prima facie teachings of claim requirements.
        15 See the 35 U.S.C. 103(a) rejection of claims 6, 8, 9, 12, 18 and 20 over Hsieh’981¸ Baur’488, Abe’169 and Tachibana for prima facie teachings of obviousness.
        16 See the 35 U.S.C. 103(a) rejection of claim 13 over Hsieh’981, Baur’488, Abe’169, Tachibana and Yang below for prima facie teachings of claim requirements and obviousness.
        17 See the 35 U.S.C. 103(a) rejection of claim 15 over Hsieh’981, Baur’488, Abe’169, Tachibana and Shimizu below for prima facie teachings of claim requirements and obviousness.
        18 See the 35 U.S.C. 103(a) rejection of claim 17 over Hsieh’981, Baur’488, Abe’169, Tachibana and Lin below for prima facie teachings of claim requirements and obviousness.
        19 See § X.A.(2), infra, for prima facie teachings of obviousness.
        20 See the 35 U.S.C. 103(a) rejection of claims 2-4, 14 and 16 over Hsieh’981¸ Baur’488, Abe’169 and Tachibana for prima facie teachings of claim requirements.
        21 See the 35 U.S.C. 103(a) rejection of claims 2-4, 14 and 16 over Hsieh’981¸ Baur’488, Abe’169 and Tachibana for prima facie teachings of obviousness.
        22 See the 35 U.S.C. 103(a) rejection of claims 6, 8, 9, 12, 18 and 20 over Hsieh’981¸ Baur’488, Abe’169 and Tachibana for prima facie teachings of claim requirements.
        23 See the 35 U.S.C. 103(a) rejection of claims 6, 8, 9, 12, 18 and 20 over Hsieh’981¸ Baur’488, Abe’169 and Tachibana for prima facie teachings of obviousness.
        24 See the 35 U.S.C. 103(a) rejection of claim 13 over Hsieh’981, Baur’488, Abe’169 and Tachibana and Yang below for prima facie teachings of claim requirements and obviousness.
        25 See the 35 U.S.C. 103(a) rejection of claim 15 over Hsieh’981, Baur’488, Abe’169 and Tachibana and Shimizu below for prima facie teachings of claim requirements and obviousness.
        26 See the 35 U.S.C. 103(a) rejection of claim 17 over Hsieh’981, Baur’488, Abe’169 and Tachibana and Lin below for prima facie teachings of claim requirements and obviousness.
        27 See §§ X.A.(3)-(4) for prima facie teachings of obviousness of utilizing a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate, with the transparent conductive adhesive agent comprising silicone; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer.
        28 See the 35 U.S.C. 103(a) rejection of claim 13 over Hsieh’981, Baur’488, Abe’169, Tachibana and Yang below for prima facie teachings of claim requirements and obviousness.
        29 As set forth above, the Examiner finds that the claim requirement of a “substrate, passable to light from the epitaxial structure” is new matter. (See § VII.A supra). Consequently, the Examiner finds that the instant ‘342 Continuation Application has an effective filing date of 22 January 2019, (See § II supra.). Thus, since Hsieh’622 has a published/patented date of 24 June 2010, the Examiner finds that Hsieh’622 is considered to be prior art under 35 U.S.C. 102(a)(1).
        30 See § X.A.(2), supra, for prima facie teachings of obviousness.
        31 See §§ X.A.(3)-(4) for prima facie teachings of obviousness of utilizing a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer.
        32 See § X.A.(2), supra, for prima facie teachings of obviousness.
        33 See §§ X.A.(3)-(4) for prima facie teachings of obviousness of utilizing a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer.
        34 See §§ X.A.(3)-(4) for prima facie teachings of obviousness of utilizing a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”).
        35 See §§ X.A.(3)-(4) for prima facie teachings of obviousness of utilizing a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer.
        36 See §§ X.A.(3)-(4) for prima facie teachings of obviousness of utilizing a transparent conductive layer that comprises zinc oxide (i.e., an “only one-metal oxide”) instead of ITO (i.e., “two-metal oxide”).
        37 See §§ X.A.(3)-(4) for prima facie teachings of obviousness of utilizing a transparent conductive layer that comprises two layers instead of one with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate; and the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and active layer.
        38 Id.
        39 Id.